 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 1 of 50 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


NEXT LEVEL MINISTRIES                     FEDERAL COURT
TAMPA BAY, INC.,                          CASE NO.: 8:20-cv-02634

Plaintiff(s)                              STATE COURT
                                          CASE NO.: 2020-CA-002088
      v.

GUIDEONE ELITE INSURANCE
COMPANY,

Defendant(s).
_________________________/


                          NOTICE OF REMOVAL

      COMES NOW Defendant GuideOne Elite Insurance Company

("GuideOne"), through its undersigned counsel, pursuant to 28 U.S.C. §§

1332, 1441 and 1446, and hereby files this short and plain statement of the

grounds for removing this cause of action to the United States District Court

for Middle District of Florida, Tampa Division, together with a copy of all

process, pleadings, and orders served upon GuideOne in the state court

case. In support thereof, GuideOne states the following:


                         The Parties Are Diverse

   1. Pursuant to 28 U.S.C. § 1332, the parties are diverse.

                                      1
Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 2 of 50 PageID 2




 2. Plaintiff Next Level Ministries Tampa Bay, Inc. is incorporated in the

    State of Florida.

 3. GuideOne is incorporated in the State of Iowa, its principal place of

    business is in Iowa, and it is authorized to do business in the State of

    Florida.


                    The Notice of Removal is Timely


 4. This notice of removal is timely because it is filed “within 30 days after

    the receipt by the defendant, through service or otherwise, of a copy of

    the initial pleading setting forth the claim for relief upon which such

    action or proceeding is based.” 28 U.S.C. § 1446(b)(1) (2020).

 5. On September 17, 2020, Plaintiff sued GuideOne for breach of

    contract. The lawsuit is pending in the Sixth Judicial Circuit, in and for

    Pasco County, Florida. The state court case is Case No. 2020-CA-

    002088.

 6. Plaintiff served GuideOne with the Complaint on October 12, 2020.

 7. Copies of all process, pleadings, and orders served upon Defendant

    and such other papers as required by the local rules of court, are

    attached.


               The Amount In Controversy Exceeds $75,000


                                     2
Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 3 of 50 PageID 3




 8. In June 2020, GuideOne received a copy of a $282,969.32 estimate

    from Plaintiff’s public adjuster. GuideOne also received a Sworn

    Statement in Proof of Loss totaling $272,969.32. The Sworn Statement

    in Proof of Loss and damage estimate are attached as Exhibit A.

 9. Plaintiff’s Sworn Statement in Proof of Loss and damage estimate

    satisfy the amount in controversy required by 28 U.S.C. §1332, such

    that district courts have jurisdiction over the pending action. Gleaton &

    Demaria Commercial Dev., LLC v. Westchester Surplus Lines Ins. Co.,

    No. 3:18-CV-1913-MCR-GRJ, 2018 WL 8496001, at *3 (N.D. Fla.

    Sept. 21, 2018); See Perez-Malo v. First Liberty Ins. Corp., No. 1:17-

    CV-21180-KMM, 2017 WL 7731958, at *3 (S.D. Fla. June 8, 2017)

    (finding a repair estimate to be an honest assessment of damages for

    the purpose of establishing the amount in controversy).

 10.      Attached are a copy of the Certification of Notice of Removal and

    the Notice of Removal to Opposing Counsel, which will be filed by

    Defendant in the state court where this action is pending.




                                    3
 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 4 of 50 PageID 4




      WHEREFORE,          Defendant     GUIDEONE       ELITE    INSURANCE

COMPANY, respectfully requests that this Honorable Court exercise

jurisdiction over this matter.


                                      Attorney for Defendant
                                      PO Box 14503
                                      Des Moines, IA 50306
                                      Telephone: (813) 397-3695
                                      Facsimile: (515) 267-5431
                                      E-Mail: ewilliams@guideone.law
                                      legalworkrequests@guideone.com

                                      /s/ Erica K. Williams_______
                                      ERICA K. WILLIAMS
                                      FBN: 23807


                         CERTIFICATE OF SERVICE

I certify that a copy of this Notice of Removal has been furnished to:

David Low, Esq.
2101 West Commercial Blvd., Ste. 2800
Fort Lauderdale, FL 33309
david@davidlowpa.com
Attorneys For: Plaintiff

by ECF on November 11, 2020.

                                                 /s/ Erica K. Williams_______
                                                 ERICA K. WILLIAMS, ESQ.




                                        4
 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 5 of 50 PageID 5

EXHIBIT A
Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 6 of 50 PageID 6
1
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 7 of 50 PageID 7

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764

               Insured:    Next Level Ministries Tampa Bay Inc                                     Home:     (727) 612-4034
              Property:    5015 Darlington Road
                           Holiday, FL 34690


      Claim Number: AA127218                        Policy Number: 001420853                         Type of Loss: Wind Damage

        Date of Loss:      8/12/2019 12:00 AM                      Date Received:
       Date Inspected:                                              Date Entered:      5/28/2020 12:00 AM

             Price List:   FLSI8X_MAY20
                           New Construction
             Estimate:     NEXT_LEVEL_MINISTRIE

    This is an estimate for repair only and not an offer of settlement. This estimate is subject to review and final approval by your
    insurance company,
2
                 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 8 of 50 PageID 8

                        Bulldog Adjusters
                        6950 Cypress Rd Suit 300
                        Plantation, FL 33317
                        (877) 737-7764

                                                               NEXT_LEVEL_MINISTRIE


                                          Pack-out, Pack-in & Contents

     DESCRIPTION                                         QTY       REMOVE        REPLACE       TAX          O&P     TOTAL

     1. Content Manipulation charge - per          36.00 HR            0.00            32.95    0.00       249.10   1,435.30
     hour
     2. Job-site cargo/storage container - 20'      1.00 MO            0.00            87.83    5.27        19.55    112.65
     long - per month
     3. Job-site cargo container - pick             2.00 EA            0.00           119.53   14.34        53.22    306.62
     up/del. (each way) 16'-40'
     4. Evaluate pack & inventory bric-a-          40.00 EA            0.00             9.02    5.66        76.96    443.42
     brac - per Sml box
     5. Evaluate pack & inventory bric-a-          28.00 EA            0.00            11.22    5.44        67.12    386.72
     brac - per Med box
     6. Evaluate pack & inventory bric-a-          20.00 EA            0.00            14.28    5.16        61.07    351.83
     brac - per Lg box
     7. Evaluate pack & inventory bric-a-          12.00 EA            0.00            18.89    4.01        48.45    279.14
     brac - per Xlg box
     8. Provide furniture heavyweight              45.00 EA            0.00            14.91   40.26       149.37    860.58
     blanket/pad
     9. Bubble Wrap - Add-on cost for             500.00 LF            0.00             0.22    6.60        24.49    141.09
     fragile items

     Totals: Pack-out, Pack-in & Contents                                                      86.74       749.33   4,317.35




                                          Dust Control

     DESCRIPTION                                         QTY       REMOVE        REPLACE       TAX          O&P     TOTAL

     10. Dust control barrier - tension post -     60.00 DA            3.30             0.00    0.00        41.58    239.58
     per day
     11. Dust control barrier per square foot    5,000.00 SF           0.49             0.00   21.00       518.91   2,989.91
     The following items are for temporary use by the construction workers on-site:
     12. Temporary power usage (per                 2.00 MO            0.00           122.90   14.75        54.72    315.27
     month)
     13. Temporary water - usage - per              2.00 MO            0.00            56.00    0.00        23.52    135.52
     month - Commercial
     14. Temporary toilet (per month)               2.00 MO            0.00           112.69    0.00        47.33    272.71

     Totals: Dust Control                                                                      35.75       686.06   3,952.99

                                                                     Residence




    NEXT_LEVEL_MINISTRIE                                                                               5/28/2020      Page: 2
3
                    Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 9 of 50 PageID 9

                                   Bulldog Adjusters
                                   6950 Cypress Rd Suit 300
                                   Plantation, FL 33317
                                   (877) 737-7764



                         18' 6"                            Entry / Formal Dining                                                                              Height: 7' 11"
                         17' 10"
                                                                                                                               Hallway 1
                                                                              468.01         SF Walls                                  209.54 SF Ceiling
                                                                                                                                                 Bathroom
                                                                              677.55         SF Walls & Ceiling                        209.54 SF Floor
                                         11' 9"
                                                  12' 5"




                Entry / Formal Dining                      Kitchen        Kitchen / Dining
                                                                                23.28        SY FlooringFamily Room
                                                                                                                                        59.16 LF Floor Perimeter
                                                                                                                                                              Master Bedroom

                                                                                59.16        LF Ceil. Perimeter


     DESCRIPTION                                                           QTY                REMOVE            REPLACE             TAX               O&P           TOTAL

     The following items are for the replacement of ceiling and wall:
            Master Bathroom

     15. Apply anti-microbial agent to the                           677.55 SF                       0.00               0.21         1.22            30.13            173.64
     walls and ceiling
     16. R&R 5/8" drywall - hung, taped,                             160.00 SF                       0.36               1.49         5.57            63.33            364.90
     ready for texture
     17. Mask Bedroom 1
                per square foot for drywall                          209.54 SF                       0.00               0.17         0.63              7.61            43.86
     or plaster work
     18. R&R Batt insulation - 10" - R30 -                           160.00 SF                       0.25               1.01         7.30            43.87            252.77
     unfaced batt
     19. Acoustic ceiling (popcorn) texture -                        209.54 SF                       0.00               0.66         0.88            29.23            168.41
     heavy1 Closet (1)
    Bedroom

     The following items are for painting and because of the above changes:
     20. Outlet or switch cover                                        6.00 EA                       0.00               2.40         0.22              3.06            17.68
     21. Ceiling fan - Detach & reset                                  3.00 EA                       0.00             132.99         0.00            83.79            482.76
     22. Window blind - horizontal or                                 10.00 EA                       0.00              26.01         0.00            54.62            314.72
     vertical - Detach & reset
     23. Heat/AC registerBonus
                          - Mechanically
                               Room                                    2.00 EA                       0.00              11.24         0.00              4.72            27.20
     attached - Detach & reset
     24. Floor protection - self-adhesive                            209.54 SF                       0.00               0.38         1.51            17.04             98.18
     plastic film
     25. Mask and prep for paint - plastic,                          228.47 LF                       0.00               0.84         3.15            40.97            236.03
     paper, tape (per LF)
     26. Paint baseboard - two coats                                  59.16 LF                       0.00               0.89         0.39            11.14             64.18
     27. Seal & paint door/window trim &                               1.00 EA                       0.00              19.88         0.24              4.23            24.35
     jamb  - (per2 side)
        Bathroom

     28. Seal & paint door slab only (per                              1.00 EA                       0.00              24.41         0.41              5.22            30.04
     side)
     29. Seal the walls and ceiling w/latex                          677.55 SF                       0.00               0.53         4.88            76.44            440.42
     based stain blocker - two coats
     30. Paint the walls and ceiling - two                           677.55 SF                       0.00               0.71         8.13           102.73            591.92
     coats

     Totals: Entry / Formal Dining                                                                                                 34.53            578.13          3,331.06




    NEXT_LEVEL_MINISTRIE                                                                                                                       5/28/2020               Page: 3
4
                        Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 10 of 50 PageID 10

                                     Bulldog Adjusters
                                     6950 Cypress Rd Suit 300
                                     Plantation, FL 33317
                                     (877) 737-7764



                           12' 10"                       Kitchen                                                                                   Height: 7' 11"
                            12' 2"
                                                                                                           Hallway 1
                                                                             383.87 SF Walls                              147.14
                                                                                                                           Bathroom SF Ceiling

                                                                             531.01 SF Walls & Ceiling                    147.14 SF Floor
                                         12' 1"
                                         12' 9"




mal Dining                 Kitchen                Kitchen / Dining
                                                                              16.35 SY Flooring                            48.52 LF Floor Perimeter
                                                                                                                                             Master Bedroom
                                                                                Family Room
                                                                              48.52 LF Ceil. Perimeter


              DESCRIPTION                                                  QTY       REMOVE        REPLACE              TAX                O&P                TOTAL

              The following items are for the replacement of ceiling and wall:
m             31. Apply anti-microbial agent to the                  531.01 SF            0.00             0.21          0.96              23.63               136.10
              walls and ceiling
              32. R&R 5/8" drywall - hung, taped,                     96.00 SF            0.36             1.49          3.34              37.99               218.93
              ready for texture
              33. Mask per square foot for drywall                   147.14 SF            0.00             0.17          0.44               5.34                30.79
m1
              or plaster work
              34. R&R Batt insulation - 10" - R30 -                   96.00 SF            0.25             1.01          4.38              26.33               151.67
              unfaced batt
              35. Acoustic ceiling (popcorn) texture -               147.14 SF            0.00             0.66          0.62              20.52               118.25
              heavy
              The following items are for painting and because of the above changes:
              36. Outlet or switch cover                               6.00 EA            0.00             2.40          0.22               3.06                17.68
              37. Ceiling fan - Detach & reset                         1.00 EA            0.00           132.99          0.00              27.93               160.92
              38. Heat/AC register - Mechanically                      1.00 EA            0.00            11.24          0.00               2.36                13.60
              attached - Detach & reset
              39. Floor protection - self-adhesive                   147.14 SF            0.00             0.38          1.06              11.97                68.94
              plastic film
              40. Mask and prep for paint - plastic,                 196.56 LF            0.00             0.84          2.71              35.24               203.06
              paper, tape (per LF)
         Bonus Room
              41. Paint baseboard - two coats                         48.52 LF            0.00             0.89          0.32               9.14                52.64
              42. Seal the walls and ceiling w/latex                 531.01 SF            0.00             0.53          3.82              59.90               345.16
              based stain blocker - two coats
              43. Paint the walls and ceiling - two                  531.01 SF            0.00             0.71          6.37              80.51               463.90
              coats
              The following items are for the replacement of kitchen cabinets:
              44. R&R Cabinetry - lower (base)                        13.89 LF            8.25           202.30        139.33            643.43               3,707.30
              units - High grade
              45. R&R Cabinetry - upper (wall)                        20.99 LF            5.99           161.92        159.70            773.67               4,457.80
              units - High grade
              46. Dishwasher - Detach & reset                          1.00 EA            0.00           180.45          0.00              37.90               218.35
              47. Refrigerator - Remove & reset                        1.00 EA            0.00            24.33          0.00               5.11                29.44
              48. Range - electric - Remove & reset                    1.00 EA            0.00            24.33          0.00               5.11                29.44
              49. Microwave oven - Detach & reset                      1.00 EA            0.00            83.31          0.00              17.49               100.80
              50. R&R P-trap assembly - ABS                            1.00 EA            5.98            41.24          0.36              10.00                57.58
              (plastic)
             NEXT_LEVEL_MINISTRIE                                                                                                  5/28/2020                    Page: 4
5
                       Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 11 of 50 PageID 11

                                      Bulldog Adjusters
                                      6950 Cypress Rd Suit 300
                                      Plantation, FL 33317
                                      (877) 737-7764

                                                                            CONTINUED - Kitchen

              DESCRIPTION                                            QTY         REMOVE        REPLACE            TAX              O&P              TOTAL

              51. R&R Angle stop valve                            2.00 EA               3.98          24.79        0.86            12.28              70.68
              52. R&R Plumbing fixture supply line                2.00 EA               3.98          14.64        0.70             7.98              45.92
              53. R&R Cabinet knob or pull                    18.00 EA                  0.92           7.82        3.62            33.80             194.74
              54. R&R Ground fault interrupter (GFI)              1.00 EA               4.61          24.62        0.86             6.33              36.42
              outlet
              55. Sink faucet - Detach & reset                    1.00 EA               0.00          79.41        0.00            16.68              96.09
              56. Sink - double - Detach & reset                  1.00 EA               0.00         103.53        0.00            21.74             125.27
              The following items are for the replacement of countertops:
              57. R&R Countertop - flat laid plastic          14.00 LF                  3.37          41.98       25.45           138.68             799.03
              laminate - High grade
              58. Countertop edge treatment -                 14.00 LF                  0.00           4.39        0.54            13.02              75.02
              laminate

              Totals: Kitchen                                                                                   355.66          2,087.14        12,025.52



                             11' 1"
                                                    Kitchen / Dining                                                                       Height: 7' 11"
                             10' 5"
                                                                                   Hallway 1
                                                                       370.43   SF Walls             Bathroom          135.35 SF Ceiling
                                                                       505.78   SF Walls & Ceiling                     135.35 SF Floor
                                           13' 8"




    Kitchen
                                            13'




                        Kitchen / Dining
                                                                                                                Master Bedroom
                                                    Family Room         15.04   SY Flooring                              46.82 LF Floor Perimeter
                                                                        46.82   LF Ceil. Perimeter


              DESCRIPTION                                            QTY         REMOVE        REPLACE            TAX              O&P              TOTAL

              The following items are for the replacement of ceiling and wall:
              59. Apply anti-microbial agent to the          505.78 SF                  0.00           0.21        0.91            22.49             129.61
              walls and ceiling
              60. R&R 5/8" drywall - hung, taped,            135.35 SF                  0.36           1.49        4.71            53.57             308.68
              ready for texture
              61. Mask per square foot for drywall           135.35 SF                  0.00           0.17        0.41             4.92              28.34
              or plaster work
              62. R&R Batt insulation - 10" - R30 -          135.35 SF                  0.25           1.01        6.17            37.11             213.82
              unfaced batt
              63. Acoustic ceiling (popcorn) texture -       135.35 SF                  0.00           0.66        0.57            18.88             108.78
              heavy
              The following items are for painting and because of the above changes:
              64. Outlet or switch cover                          5.00 EA               0.00           2.40        0.18             2.56              14.74
              65. Chandelier - Detach & reset                     1.00 EA               0.00         108.21        0.00            22.72             130.93
              66. Refrigerator - Remove & reset                   1.00 EA               0.00          27.40        0.00             5.75              33.15



        NEXT_LEVEL_MINISTRIE                                                                                                 5/28/2020               Page: 5
6
                      Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 12 of 50 PageID 12

                                   Bulldog Adjusters
                                   6950 Cypress Rd Suit 300
                                   Plantation, FL 33317
                                   (877) 737-7764

                                                                                  CONTINUED - Kitchen / Dining

            DESCRIPTION                                                     QTY          REMOVE         REPLACE       TAX            O&P            TOTAL

            67. Heat/AC register - Mechanically                         1.00 EA                0.00           11.24    0.00           2.36            13.60
            attached - Detach & reset
            68. Floor protection - self-adhesive                      135.35 SF                0.00            0.38    0.97          11.01            63.41
            plastic film
            69. Mask and prep for paint - plastic,                    191.47 LF                0.00            0.84    2.64          34.32           197.79
            paper, tape (per LF)
            70. Paint baseboard - two coats                            46.82 LF                0.00            0.89    0.31           8.81            50.79
            71. Seal the walls and ceiling w/latex                    505.78 SF                0.00            0.53    3.64          57.06           328.76
            based stain blocker - two coats
            72. Paint the walls and ceiling - two                     505.78 SF                0.00            0.71    6.07          76.69           441.86
            coats

            Totals: Kitchen / Dining                                                                                  26.58         358.25          2,064.26



                         20' 11"
                          20' 3"                          Family Room
                                                          Hallway 1
                                                                                                                                             Height: 7' 11"
                                                                            Bathroom

Kitchen / Dining
                                                                               611.57   SF Walls                        372.66 SF Ceiling
                                                                                         Master Bedroom
                                                                               984.22   SF  Walls & Ceiling             372.66 SF Floor
                                        18' 5"
                                                 19' 1"




                       Family Room

                                                                                41.41   SY Flooring                      77.30 LF Floor Perimeter
                                                                                77.30   LF Ceil. Perimeter


            DESCRIPTION                                                     QTY          REMOVE         REPLACE       TAX            O&P            TOTAL

            The following items are for the replacement of ceiling and wall:
            73. Apply anti-microbial agent to the                     984.22 SF                0.00            0.21    1.77          43.79           252.25
            walls and ceiling
            74. R&R 5/8" drywall - hung, taped,                       128.00 SF                0.36            1.49    4.45          50.67           291.92
            ready for texture
            75. Mask per square foot for drywall                      372.66 SF                0.00            0.17    1.12          13.54            78.01
            or plaster work
            76. R&R Batt insulation - 10" - R30 -                     128.00 SF                0.25            1.01    5.84          35.09           202.21
            unfaced batt
            77. Acoustic ceiling (popcorn) texture -                  372.66 SF                0.00            0.66    1.57          51.99           299.52
            heavy
            The following items are for painting and because of the above changes:
            78. Outlet or switch cover                                  6.00 EA                0.00            2.40    0.22           3.06            17.68
            79. Window blind - horizontal or                            1.00 EA                0.00           26.01    0.00           5.46            31.47
            vertical - Detach & reset
            80. Window drapery - hardware -                             1.00 EA                0.00           26.43    0.00           5.55            31.98
            Detach & reset
            81. Heat/AC register - Mechanically                         3.00 EA                0.00           11.24    0.00           7.08            40.80
            attached - Detach & reset


        NEXT_LEVEL_MINISTRIE                                                                                                   5/28/2020              Page: 6
7
                 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 13 of 50 PageID 13

                              Bulldog Adjusters
                              6950 Cypress Rd Suit 300
                              Plantation, FL 33317
                              (877) 737-7764

                                                                    CONTINUED - Family Room

       DESCRIPTION                                           QTY            REMOVE        REPLACE       TAX            O&P            TOTAL

       82. Floor protection - self-adhesive           372.66 SF                  0.00            0.38    2.68         30.31            174.60
       plastic film
       83. Mask and prep for paint - plastic,         282.91 LF                  0.00            0.84    3.90         50.72            292.26
       paper, tape (per LF)
       84. Paint baseboard - two coats                 77.30 LF                  0.00            0.89    0.51         14.56             83.87
       85. Seal & paint door/window trim &              1.00 EA                  0.00           19.88    0.24           4.23            24.35
       jamb - (per side)
       86. Seal & paint door slab only (per             1.00 EA                  0.00           24.41    0.41           5.22            30.04
       side)
       87. Seal the walls and ceiling w/latex         984.22 SF                  0.00            0.53    7.09        111.03            639.76
       based stain blocker - two coats
       88. Paint the walls and ceiling - two          984.22 SF                  0.00            0.71   11.81        149.23            859.84
       coats

       Totals: Family Room                                                                              41.61         581.53          3,350.56




                                              Hallway 1                                                                        Height: 7' 11"

                    16' 11"                                     306.16     SF Walls                        50.50 SF Ceiling
                    16' 3"                                      356.66     SF Walls & Ceiling              50.50 SF Floor
                                   3' 1"
                                   3' 9"




                   Hallway 1
                                           Bathroom               5.61     SY Flooring                     38.70 LF Floor Perimeter
                                                                 38.70     LF Ceil. Perimeter
                                                          Master Bedroom
oom



       DESCRIPTION                                           QTY            REMOVE        REPLACE       TAX            O&P            TOTAL

       The following items are for the continuous painting:
       89. Outlet or switch cover                       3.00 EA                  0.00            2.40    0.11           1.53              8.84
       90. Smoke detector - Detach & reset              1.00 EA                  0.00           36.16    0.00           7.60            43.76
       91. Light fixture - Detach & reset               1.00 EA                  0.00           37.34    0.00           7.84            45.18
       92. Cold air return cover - Detach &             1.00 EA                  0.00           12.83    0.00           2.69            15.52
       reset
       93. Thermostat - Detach & reset                  1.00 EA                  0.00           31.39    0.00           6.59            37.98
       94. Floor protection - self-adhesive            50.50 SF                  0.00            0.38    0.36           4.11            23.66
       plastic film
       95. Mask and prep for paint - plastic,         167.09 LF                  0.00            0.84    2.31         29.96            172.63
       paper, tape (per LF)
       96. Paint baseboard - two coats                 38.70 LF                  0.00            0.89    0.26           7.29            41.99
       97. Seal & paint door/window trim &              4.00 EA                  0.00           19.88    0.95         16.91             97.38
       jamb - (per side)
       98. Seal the walls and ceiling w/latex         356.66 SF                  0.00            0.53    2.57         40.23            231.83
       based stain blocker - two coats


      NEXT_LEVEL_MINISTRIE                                                                                       5/28/2020              Page: 7
8
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 14 of 50 PageID 14

                           Bulldog Adjusters
                           6950 Cypress Rd Suit 300
                           Plantation, FL 33317
                           (877) 737-7764

                                                                        CONTINUED - Hallway 1

     DESCRIPTION                                                  QTY        REMOVE        REPLACE       TAX            O&P            TOTAL

     99. Paint the walls and ceiling - two             356.66 SF                  0.00            0.71    4.28         54.08            311.59
     coats

     Totals: Hallway 1                                                                                   10.84         178.83          1,030.36




                   9' 9"
                                               Bathroom                                                                         Height: 7' 11"
                   9' 1"
                                                                   249.78   SF Walls                        60.92 SF Ceiling
                                                                   310.70   SF Walls & Ceiling              60.92 SF Floor
                               6' 9"
                                       7' 5"




                 Bathroom
                                                                     6.77   SY Flooring                     31.57 LF Floor Perimeter
                                                                    31.57   LF Ceil. Perimeter
                                                 Master Bedroom



     DESCRIPTION                                                  QTY        REMOVE        REPLACE       TAX            O&P            TOTAL

     The following items are for the replacement of ceiling and wall:
     100. Apply anti-microbial agent to the              60.92 SF                 0.00            0.21    0.11           2.71            15.61
     ceiling
     101. R&R 5/8" drywall - hung, taped,                60.92 SF                 0.36            1.49    2.12         24.11            138.93
     ready for texture
     102. Mask per square foot for drywall               60.92 SF                 0.00            0.17    0.18           2.22            12.76
     or plaster work
     103. R&R Batt insulation - 10" - R30 -              60.92 SF                 0.25            1.01    2.78         16.71             96.25
     unfaced batt
     104. Acoustic ceiling (popcorn)                     60.92 SF                 0.00            0.66    0.26           8.50            48.97
     texture - heavy
     The following items are for painting and because of the above changes:
     105. Recessed light fixture - Detach &               1.00 EA                 0.00           76.11    0.00         15.98             92.09
     reset entire unit
     106. Heat/AC register - Mechanically                 1.00 EA                 0.00           11.24    0.00           2.36            13.60
     attached - Detach & reset
     107. Floor protection - self-adhesive               60.92 SF                 0.00            0.38    0.44           4.96            28.55
     plastic film
     108. Mask and prep for paint - plastic,           145.72 LF                  0.00            0.84    2.01         26.12            150.53
     paper, tape (per LF)
     109. Seal the ceiling w/latex based                 60.92 SF                 0.00            0.53    0.44           6.87            39.60
     stain blocker - two coats
     110. Paint the ceiling - two coats                  60.92 SF                 0.00            0.71    0.73           9.24            53.22

     Totals: Bathroom                                                                                     9.07         119.78           690.11




    NEXT_LEVEL_MINISTRIE                                                                                          5/28/2020              Page: 8
9
                   Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 15 of 50 PageID 15

                                 Bulldog Adjusters
                                 6950 Cypress Rd Suit 300
                                 Plantation, FL 33317
                                 (877) 737-7764



                         14'
                        13' 4"
                                                             Master Bedroom                                                                           Height: 7' 11"
    Bathroom
                                                                          447.48    SF Walls                                  199.27 SF Ceiling
                                                                          646.75    SF Walls & Ceiling                        199.27 SF Floor
                                            15' 8"
                                     15'




                    Master Bedroom
                                                                           22.14    SY Flooring                                56.56 LF Floor Perimeter
                                                                           56.56    LF Ceil. Perimeter


         DESCRIPTION                                                    QTY          REMOVE              REPLACE            TAX               O&P           TOTAL

         The following items are for the replacement of ceiling and wall:
         111. Apply anti-microbial agent to the                   199.27 SF               0.00                       0.21    0.36              8.87            51.08
         ceiling
         112. R&R 5/8" drywall - hung, taped,                     128.00 SF               0.36                       1.49    4.45            50.67            291.92
         ready for texture
         113. Mask per square foot for drywall                    199.27 SF               0.00                       0.17    0.60              7.25            41.73
         or plaster work
         114. R&R Batt insulation - 10" - R30 -                   128.00 SF               0.25                       1.01    5.84            35.09            202.21
         unfaced batt
         115. Acoustic ceiling (popcorn)                          199.27 SF               0.00                       0.66    0.84            27.79            160.15
         texture - heavy
         The following items are for painting and because of the above changes:
         116. Heat/AC register - Mechanically                       1.00 EA               0.00                      11.24    0.00              2.36            13.60
         attached - Detach & reset
         117. Ceiling fan - Detach & reset                          1.00 EA               0.00                  148.23       0.00            31.13            179.36
         118. Floor protection - self-adhesive                    199.27 SF               0.00                       0.38    1.43            16.20             93.35
         plastic film
         119. Mask and prep for paint - plastic,                  220.69 LF               0.00                       0.84    3.05            39.58            228.01   Hallway 1
         paper, tape (per LF)
         120. Seal the ceiling w/latex based                      199.27 SF               0.00                       0.53    1.43            22.48            129.52
                          Entrycoats
         stain blocker - two   / Formal Dining                            Kitchen                Kitchen / Dining

         121. Paint the ceiling - two coats                       199.27 SF               0.00                       0.71    2.39            30.21            174.08
                                                                                                                               Family Room

         Totals: Master Bedroom                                                                                             20.39            271.63         1,565.01




                                                             Master Bathroom                                                                          Height: 7' 11"
                        11' 3"
                        10' 7"                                            260.92    SF Walls                                   62.71 SF Ceiling
                                                                          323.63    SF Walls & Ceiling                         62.71 SF Floor
                                       5' 11"
                                                     6' 7"




                   Master Bathroom
                                                                            6.97    SY Flooring                                32.98 LF Floor Perimeter
                                                                           32.98    LF Ceil. Perimeter


         DESCRIPTION                                                    QTY          REMOVE              REPLACE            TAX               O&P           TOTAL

         The following items   are
                         Bedroom 1 for the replacement of ceiling and wall:


      NEXT_LEVEL_MINISTRIE                                                                                                              5/28/2020              Page: 9
10
                   Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 16 of 50 PageID 16

                                     Bulldog Adjusters
                                     6950 Cypress Rd Suit 300
                                     Plantation, FL 33317
                                     (877) 737-7764

                                                                            CONTINUED - Master Bathroom

      DESCRIPTION                                                         QTY         REMOVE        REPLACE           TAX                    O&P            TOTAL

      122. Apply anti-microbial agent to the                        62.71 SF              0.00                 0.21   0.11                    2.79            16.07
      ceiling
      123. R&R 5/8" drywall - hung, taped,                          62.71 SF              0.36                 1.49   2.18                  24.82            143.02
      ready for texture
      124. Mask per square foot for drywall                         62.71 SF              0.00                 0.17   0.19                    2.28            13.13
      or plaster work
      125. R&R Batt insulation - 10" - R30 -                        62.71 SF              0.25                 1.01   2.86                  17.21             99.09
      unfaced batt
      126. Acoustic ceiling (popcorn)                               62.71 SF              0.00                 0.66   0.26                    8.75            50.40
      texture - heavy
      The following items are for painting and because of the above changes:
      127. Heat/AC register - Mechanically                            1.00 EA             0.00               11.24    0.00                    2.36            13.60
      attached - Detach & reset
                                                                                                                                                                        Hallway
      128. Exhaust fan - Detach & reset                               1.00 EA             0.00             147.60     0.00                  31.00            178.60
      129. Floor protection - self-adhesive                         62.71 SF              0.00                 0.38   0.45                    5.10            29.38
      plastic film          Entry / Formal Dining                               Kitchen                                 Hallway 1
                                                                                                   Kitchen / Dining
                                                                                                                                                 Bathroom
      130. Mask and prep for paint - plastic,       149.94 LF                             0.00                 0.84   2.07                  26.90            154.92
                                                                                                                              Family Room
      paper, tapeEntry
                  (per/ Formal
                         LF) Dining           Kitchen         Kitchen / Dining
                                                                                                                                                                Master Bedroom
      131. Seal the ceiling w/latex based                           62.71 SF              0.00    Family Room 0.53    0.45                    7.08            40.77
      stain blocker - two coats
      132. Paint the ceiling - two coats                            62.71 SF              0.00                 0.71   0.75                    9.51            54.78

      Totals: Master Bathroom                                                                                         9.32                  137.80           793.76

               Master Bathroom
                             Master Bathroom
                         15' 7"
                                                           Bedroom 1                                                                                 Height: 7' 11"
                         14' 11"

                                                                           446.83   SF Walls                           198.76 SF Ceiling
                                                                           645.59   SF Walls & Ceiling                 198.76 SF Floor
                                                13' 4"
                                                 14'




                      Bedroom 1
                                                                            22.08   SY Flooring                         56.48 LF Floor Perimeter
                                              Bedroom 1                     56.48   LF Ceil. Perimeter



      Bedroom 1 Closet (1)

                         3' 10"                            Subroom: Bedroom 1 Closet (1)                                                             Height: 7' 11"
                         3' 2"
                                                                           181.80   SF Walls                             26.16 SF Ceiling
                                                                           207.96   SF Walls & Ceiling                   26.16 SF Floor
                                 8' 4"




                 Bedroom 1 Closet (1)
                                         9'




                                                                             2.91   SY Flooring                          22.98 LF Floor Perimeter
                                                                            22.98   LF Ceil. Perimeter

                                              Bonus Room

      DESCRIPTION                                                         QTY         REMOVE        REPLACE           TAX                    O&P            TOTAL

      The following items are for the replacement of ceiling and wall:
     NEXT_LEVEL_MINISTRIE                                                                                                           5/28/2020                Page: 10


                                                             Bonus Room


            Bathroom 2
11
                Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 17 of 50 PageID 17

                        Bulldog Adjusters
                        6950 Cypress Rd Suit 300
                        Plantation, FL 33317
                        (877) 737-7764

                                                            CONTINUED - Bedroom 1

      DESCRIPTION                                     QTY        REMOVE        REPLACE    TAX          O&P     TOTAL

      133. Apply anti-microbial agent to the    853.55 SF               0.00       0.21    1.54        37.97    218.76
      walls and ceiling
      134. R&R 5/8" drywall - hung, taped,      256.00 SF               0.36       1.49    8.91       101.33    583.84
      ready for texture
      135. Mask per square foot for drywall     853.55 SF               0.00       0.17    2.56        31.01    178.67
      or plaster work
      136. R&R Batt insulation - 6" - R19 -     160.00 SF               0.20       0.72    4.90        31.94    184.04
      unfaced batt
      137. R&R Batt insulation - 10" - R30 -     96.00 SF               0.25       1.01    4.38        26.33    151.67
      unfaced batt
      138. Acoustic ceiling (popcorn)           224.92 SF               0.00       0.66    0.94        31.37    180.76
      texture - heavy
      The following items are for painting and because of the above changes:
      139. Interior door - Detach & reset         1.00 EA               0.00      52.79    0.05        11.11     63.95
      140. Bypass (sliding) door set - slabs      1.00 EA               0.00      17.69    0.00         3.72     21.41
      only - Detach & reset
      141. Outlet or switch cover                 6.00 EA               0.00       2.40    0.22         3.06     17.68
      142. Light fixture - Detach & reset         1.00 EA               0.00      37.34    0.00         7.84     45.18
      143. Window blind - horizontal or           4.00 EA               0.00      26.01    0.00        21.84    125.88
      vertical - Detach & reset
      144. Heat/AC register - Mechanically        1.00 EA               0.00      11.24    0.00         2.36     13.60
      attached - Detach & reset
      145. Floor protection - self-adhesive     224.92 SF               0.00       0.38    1.62        18.29    105.38
      plastic film
      146. Mask and prep for paint - plastic,   289.37 LF               0.00       0.84    3.99        51.89    298.95
      paper, tape (per LF)
      147. Paint baseboard - two coats           79.46 LF               0.00       0.89    0.52        14.96     86.20
      148. Seal & paint door/window trim &        2.00 EA               0.00      19.88    0.48         8.45     48.69
      jamb - (per side)
      149. Seal & paint door slab only (per       2.00 EA               0.00      24.41    0.81        10.42     60.05
      side)
      150. Seal the walls and ceiling w/latex   853.55 SF               0.00       0.53    6.15        96.30    554.83
      based stain blocker - two coats
      151. Paint the walls and ceiling - two    853.55 SF               0.00       0.71   10.24       129.41    745.67
      coats

      Totals: Bedroom 1                                                                   47.31       639.60   3,685.21




     NEXT_LEVEL_MINISTRIE                                                                         5/28/2020     Page: 11
12                                                                  Family Room


                       Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 18 of 50 PageID 18
           Master Bathroom
                                       Bulldog Adjusters
                                       6950 Cypress Rd Suit 300
                 Bedroom 1
                                       Plantation, FL 33317
                                       (877) 737-7764

     Bedroom 1 Closet (1)

                              32' 2"
                              31' 6"                         Bonus Room                                                                     Height: Sloped
                                                                           1,064.29   SF Walls                         789.23 SF Ceiling
                                                                           1,853.53   SF Walls & Ceiling               786.72 SF Floor
                                                    25' 8"
                                              25'




                            Bonus Room
                                                                              87.41   SY Flooring                      112.96 LF Floor Perimeter
                                                                             113.16   LF Ceil. Perimeter


         DESCRIPTION
         Bathroom 2                                                       QTY          REMOVE        REPLACE         TAX            O&P            TOTAL

         The following items are for the replacement of carpet:
         152. Remove Carpet - High grade                          786.72 SF                 0.19             0.00     0.00          31.39           180.87
         153. Carpet - High grade                                 904.73 SF                 0.00             4.51   217.14         902.47          5,199.94
         15 % waste added for Carpet - High grade.
         154. R&R Carpet pad - High grade                         786.72 SF                 0.09             0.70    30.21         136.86           788.57
         155. R&R Baseboard - 3 1/4"                              112.96 LF                 0.35             2.46     7.79          68.30           393.51
         The following items are for the replacement of ceiling and wall:
         156. Apply anti-microbial agent to the                  1,853.53 SF                0.00             0.21     3.34          82.44           475.02
         walls and ceiling
         157. R&R 5/8" drywall - hung, taped,                     256.00 SF                 0.36             1.49     8.91         101.33           583.84
         ready for texture
         158. Mask per square foot for drywall                   1,853.53 SF                0.00             0.17     5.56          67.34           388.00
         or plaster work
         159. R&R Batt insulation - 6" - R19 -                     64.00 SF                 0.20             0.72     1.96          12.79            73.63
         unfaced batt
         160. R&R Batt insulation - 10" - R30 -                   192.00 SF                 0.25             1.01     8.76          52.64           303.32
         unfaced batt
         161. R&R Crown molding - 2 1/4"                          113.16 LF                 0.49             2.56     7.74          74.11           426.99
         162. Acoustic ceiling (popcorn)                          789.23 SF                 0.00             0.66     3.32         110.09           634.30
         texture - heavy
         The following items are for painting and because of the above changes:
         163. Outlet or switch cover                               10.00 EA                 0.00             2.40     0.36           5.12            29.48
         164. Light fixture - Detach & reset -                      6.00 EA                 0.00            76.53     0.00          96.43           555.61
         Large
         165. Ceiling fan - Detach & reset                          1.00 EA                 0.00           132.99     0.00          27.93           160.92
         166. Recessed light fixture - Detach &                     1.00 EA                 0.00            76.11     0.00          15.98            92.09
         reset entire unit
         167. Cold air return cover - Detach &                      1.00 EA                 0.00             7.11     0.00           1.49              8.60
         reset
         168. Window blind - horizontal or                          5.00 EA                 0.00            26.01     0.00          27.32           157.37
         vertical - Detach & reset
         169. Heat/AC register - Mechanically                       2.00 EA                 0.00            11.24     0.00           4.72            27.20
         attached - Detach & reset
         170. Floor protection - self-adhesive                    786.72 SF                 0.00             0.38     5.66          63.98           368.59
         plastic film

      NEXT_LEVEL_MINISTRIE                                                                                                    5/28/2020             Page: 12
13
                Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 19 of 50 PageID 19
                       Master Bathroom

                               Bulldog Adjusters
                               6950 Cypress Rd Suit 300
                               Plantation, FL 33317
                               (877) 737-7764
                                  Bedroom 1

                                                                 CONTINUED - Bonus Room

      DESCRIPTION                                          QTY        REMOVE        REPLACE        TAX            O&P            TOTAL

      171. Mask and prep for paint - plastic,      390.08 LF               0.00            0.84     5.38         69.94            402.99
      paper, tape (per LF)
             Bedroom 1 Closet (1)
      172. Paint baseboard - two coats             112.96 LF               0.00            0.89     0.75         21.27            122.55
      173. Paint crown molding - one coat          113.16 LF               0.00            0.61     0.54         14.60             84.17
      174. Seal & paint door/window trim &           2.00 EA               0.00           19.88     0.48           8.45            48.69
      jamb - (per side)
      175. Seal & paint door slab only (per          2.00 EA               0.00           24.41     0.81         10.42             60.05
      side)
      176. Seal the walls and ceiling w/latex     1,853.53 SF              0.00            0.53    13.35        209.11           1,204.83
      based stain blocker - two coats
      177. Paint the walls and ceiling - Bonus
                                         two Room1,853.53 SF               0.00            0.71    22.24        281.03           1,619.28
      coats

      Totals: Bonus Room                                                                          344.30       2,497.55       14,390.41



                       5' 7"                  Bathroom 2                                                                  Height: 8' 1"
                      4' 11"

                                                            249.64   SF Walls                         52.05 SF Ceiling
                                                            301.69   SF Walls & Ceiling               52.05 SF Floor
                               10' 7"
                               11' 3"




                   Bathroom 2
                                                              5.78   SY Flooring                      31.04 LF Floor Perimeter
                                                             31.04   LF Ceil. Perimeter


      DESCRIPTION                                          QTY        REMOVE        REPLACE        TAX            O&P            TOTAL

      The following items are for the replacement of linoleum flooring:
      178. R&R Vapor barrier - visqueen -           52.05 SF               0.06            0.23     0.16           3.21            18.46
      6mil
      179. R&R Linoleum floor covering              52.05 SF               0.69            6.99    14.05         86.90            500.69
      180. R&R Baseboard - 3 1/4"                   31.04 LF               0.36            2.21     2.05         17.20             99.02
      The following items are for the replacement of ceiling and wall:
      181. Apply anti-microbial agent to the       301.69 SF               0.00            0.21     0.54         13.42             77.31
      walls and ceiling
      182. R&R 5/8" drywall - hung, taped,         301.69 SF               0.36            1.49    10.50        119.42            688.05
      ready for texture
      183. Mask per square foot for drywall        301.69 SF               0.00            0.17     0.90         10.96             63.15
      or plaster work
      184. R&R Batt insulation - 6" - R19 -        249.64 SF               0.20            0.72     7.64         49.82            287.13
      unfaced batt
      185. R&R Batt insulation - 10" - R30 -        52.05 SF               0.25            1.01     2.37         14.27             82.22
      unfaced batt
      The following items are necessary for replacing the bathroom damages:


     NEXT_LEVEL_MINISTRIE                                                                                   5/28/2020             Page: 13
14
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 20 of 50 PageID 20

                           Bulldog Adjusters
                           6950 Cypress Rd Suit 300
                           Plantation, FL 33317
                           (877) 737-7764

                                                            CONTINUED - Bathroom 2

      DESCRIPTION                                     QTY        REMOVE        REPLACE           TAX          O&P       TOTAL

      186. Bathroom mirror - w/metal frame -      7.00 SF               0.00         16.17        4.18        24.65      142.02
      surface mtd. - Std grd
      187. R&R Sink - wall mounted                1.00 EA             27.51         246.99        5.94        58.89      339.33
      188. Toilet - High grade                    1.00 EA               0.00        586.09      26.78        128.71      741.58
      189. R&R Shower faucet                      1.00 EA             13.77         199.90        7.80        46.52      267.99
      190. R&R Shower head only                   1.00 EA               5.51         49.57        1.83        11.95       68.86
      191. R&R Tile shower - 61 to 100 SF -       1.00 EA            123.68        1,476.53     45.39        345.58     1,991.18
      High grade
      192. Exhaust fan - Detach & reset           1.00 EA               0.00        128.15        0.00        26.92      155.07
      193. R&R P-trap assembly - ABS              1.00 EA               5.70         40.98        0.36         9.89       56.93
      (plastic)
      194. R&R Angle stop valve                   2.00 EA               3.80         24.66        0.86        12.15       69.93
      195. R&R Plumbing fixture supply            2.00 EA               3.80         14.57        0.70         7.87       45.31
      line
      The following items are for painting and because of the above changes:
      196. R&R Interior door unit                 1.00 EA             13.77         205.18      10.31         48.15      277.41
      197. Outlet or switch cover                 2.00 EA               0.00           2.40       0.07         1.03         5.90
      198. Light fixture                          3.00 EA               0.00         62.57        5.94        40.66      234.31
      199. Heat/AC register - Mechanically        1.00 EA               0.00         11.24        0.00         2.36       13.60
      attached - Detach & reset
      200. Floor protection - self-adhesive      52.05 SF               0.00           0.38       0.38         4.24       24.40
      plastic film
      201. Mask and prep for paint - plastic,   144.13 LF               0.00           0.84       1.99        25.85      148.91
      paper, tape (per LF)
      202. Paint baseboard - two coats           31.04 LF               0.00           0.89       0.20         5.84       33.67
      203. Seal & paint door/window trim &        2.00 EA               0.00         19.88        0.48         8.45       48.69
      jamb - (per side)
      204. Seal & paint door slab only (per       2.00 EA               0.00         24.41        0.81        10.42       60.05
      side)
      205. Seal the walls and ceiling w/latex   301.69 SF               0.00           0.53       2.17        34.04      196.11
      based stain blocker - two coats
      206. Paint the walls and ceiling - two    301.69 SF               0.00           0.71       3.62        45.74      263.56
      coats

      Totals: Bathroom 2                                                                       158.02       1,215.11    7,000.84

      Total: Residence                                                                        1,057.63      8,665.35   49,927.10

                                                                  Education Wing




     NEXT_LEVEL_MINISTRIE                                                                                5/28/2020       Page: 14
15
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 21 of 50 PageID 21

                             Bulldog Adjusters
                             6950 Cypress Rd Suit 300
                             Plantation, FL 33317
                             (877) 737-7764



                    19' 9"
                                               Nursery                                                                                           Height: 8' 11"
                    19' 1"
                                      Nursery Entry / Hallway
                                                                         591.75   SF Walls                           267.67 SF Ceiling
                                                                   Storage Room
                                                                         859.42   SF WallsClassroom
                                                                                            & Ceiling                267.67 SF Floor
                                   14' 1"
                                   14' 9"




                   Nursery                                                                          #2

                                                                          29.74   SY Flooring                         66.21 LF Floor Perimeter
                                                                          66.21   LF Ceil. Perimeter
                                                                                                                   Main Classroom




      DESCRIPTION                                                    QTY           REMOVE          REPLACE        TAX                    O&P           TOTAL

      The following items are for the replacement of laminate flooring:
      207. R&R Vapor barrier - visqueen -                  267.67 SF                     0.06             0.26     0.80                  18.17           104.62
      6mil
      208. R&R Laminate - simulated wood                   267.67 SF                     0.81             6.55    67.61                 427.91         2,465.57
      flooring - High grade
      209. R&R Baseboard - 3 1/4"                               66.21 LF                 0.35             2.70     4.57                  43.38           249.89
      The following items are for suspended ceiling damages:
      210. R&R Suspended ceiling tile -                    267.67 SF                     0.15             1.79    21.36                 113.54           654.18
      High grade - 2' x 4'
      211. R&R Suspended ceiling grid -                    267.67 SF                     0.14             1.37     9.64                  86.90           500.72
      High grade - 2' x 4'
      The following items are for painting and because of the above changes:
      212. Interior door - Detach & reset                        1.00 EA                 0.00            52.79     0.05                  11.11            63.95
      213. Outlet or switch cover                                8.00 EA                 0.00             2.40     0.29                   4.09            23.58
      214. Smoke detector - Detach & reset                       1.00 EA                 0.00            36.16     0.00                   7.60            43.76
      215. Light fixture - Detach & reset                        2.00 EA                 0.00            37.34     0.00                  15.69            90.37
      216. Heat/AC register - Mechanically                       1.00 EA                 0.00            11.24     0.00                   2.36            13.60
      attached - Detach & reset
      217. Floor protection - self-adhesive                267.67 SF                     0.00             0.38     1.93                  21.76           125.40
      plastic film
      218. Mask and prep for paint - plastic,              249.63 LF                     0.00             0.84     3.44                  44.76           257.89
      paper, tape (per LF)
      219. Paint baseboard - two coats                          66.21 LF                 0.00             0.89     0.44                  12.46            71.83
      220. Seal & paint door/window trim &                       2.00 EA                 0.00            19.88     0.48                   8.45            48.69
      jamb - (per side)
      221. Seal the walls w/latex based stain              591.75 SF                     0.00             0.53     4.26                  66.76           384.65
      blocker - two coats
      222. Paint the walls - two coats                     591.75 SF                     0.00             0.71     7.10                  89.72           516.96

      Totals: Nursery                                                                                            121.97                 974.66         5,615.66




     NEXT_LEVEL_MINISTRIE                                                                                                           5/28/2020            Page: 15
16
                         Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 22 of 50 PageID 22

                                        Bulldog Adjusters
                                        6950 Cypress Rd Suit 300
                                        Plantation, FL 33317
                                        (877) 737-7764



                                                                          Nursery Entry / Hallway                                                                             Height: 8' 11"
                               10' 3"
                                9' 7"                                                           274.01   SF Walls                                         54.92 SF Ceiling
                                                                                                328.92   SF Walls & Ceiling                               54.92 SF Floor
                                                 5' 9"
                                                              6' 5"




                       Nursery Entry / Hallway
                                                                                                  6.10   SY Flooring                                      30.66 LF Floor Perimeter
                                                                            Storage Room
                                                                                                 30.66   LF Ceil. Perimeter
                                                                                                                      Classroom #2




               DESCRIPTION                                                                     QTY        REMOVE             REPLACE                   TAX            O&P              TOTAL

               The following items are for the replacement of laminate flooring:                                                                                               Main Classroom

               223. R&R Vapor barrier - visqueen -                                  54.92 SF                   0.06                   0.26              0.17           3.73                21.48
               6mil
               224. R&R Laminate - simulated wood                                   54.92 SF                   0.81                   6.55             13.87          87.80              505.89
               flooring - High grade
               225. R&R Baseboard - 3 1/4"                                          30.66 LF                   0.35                   2.70              2.12          20.08              115.71
               The following items are for suspended ceiling damages:
               226. R&R Suspended ceiling tile -                                    54.92 SF                   0.15                   1.79              4.38          23.29              134.22
               High grade - 2' x 4'
               227. R&R Suspended ceiling grid -                                    54.92 SF                   0.14                   1.37              1.98          17.84              102.75
               High grade - 2' x 4'
               The following items are for painting and because of the above changes:
               228. Outlet or switch cover                                            5.00 EA                  0.00                   2.40              0.18           2.56                14.74
               229. Thermostat - Detach & reset                                       1.00 EA                  0.00                  31.39              0.00           6.59                37.98
               230. Light fixture - Detach & reset                                    2.00 EA                  0.00                  37.34              0.00          15.69                90.37
               231. Floor protection - self-adhesive                                54.92 SF                   0.00                   0.38              0.40           4.47                25.74
               plastic film
               232. Mask and prep for paint - plastic,                            142.97 LF                    0.00                   0.84              1.97          25.64              147.70
               paper, tape (per LF)
               233. Paint baseboard - two coats                                     30.66 LF                   0.00                   0.89              0.20           5.77                33.26
               234. Seal the walls w/latex based stain                            274.01 SF                    0.00                   0.53              1.97          30.92              178.12
               blocker - two coats
               235. Paint the walls - two coats                                   274.01 SF                    0.00                   0.71              3.29          41.55              239.39

               Totals: Nursery Entry / Hallway                                                                                                         30.53         285.93            1,647.35




                               13' 8"                                     Storage Room                                                                                        Height: 8' 11"
                                13'

y Entry / Hallway                                                                               409.92   SF Walls                                        129.02 SF Ceiling
                                                                                                538.95   SF Walls & Ceiling                              129.02 SF Floor
                                                     9' 11"
                                                                 10' 7"




                           Storage Room

                                                                                Classroom #2     14.34   SY Flooring                                      45.86 LF Floor Perimeter
                                                                                                 45.86   LF Ceil. Perimeter


                                                                                                                                      Main Classroom

           NEXT_LEVEL_MINISTRIE                                                                                                                                 5/28/2020                Page: 16
17
                      Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 23 of 50 PageID 23

                                    Bulldog Adjusters
                                    6950 Cypress Rd Suit 300
                                    Plantation, FL 33317
                                    (877) 737-7764

                                                                        CONTINUED - Storage Room

             DESCRIPTION                                         QTY          REMOVE        REPLACE       TAX            O&P            TOTAL

             The following items are for the replacement of laminate flooring:
             236. R&R Vapor barrier - visqueen -         129.02 SF                 0.06            0.26    0.39           8.75            50.43
             6mil
             237. R&R Laminate - simulated wood          129.02 SF                 0.81            6.55   32.59         206.27          1,188.45
             flooring - High grade
             238. R&R Baseboard - 3 1/4"                  45.86 LF                 0.35            2.70    3.16          30.05           173.08
             The following items are for suspended ceiling damages:
             239. R&R Suspended ceiling tile -           129.02 SF                 0.15            1.79   10.30          54.74           315.34
             High grade - 2' x 4'
             240. R&R Suspended ceiling grid -           129.02 SF                 0.14            1.37    4.64          41.89           241.35
             High grade - 2' x 4'
             The following items are for painting and because of the above changes:
             241. Interior door - Detach & reset           2.00 EA                 0.00           52.79    0.10          22.19           127.87
             242. Outlet or switch cover                   5.00 EA                 0.00            2.40    0.18           2.56            14.74
             243. Light fixture - Detach & reset           1.00 EA                 0.00           37.34    0.00           7.84            45.18
             244. Heat/AC register - Mechanically          1.00 EA                 0.00           11.24    0.00           2.36            13.60
             attached - Detach & reset
             245. Floor protection - self-adhesive       129.02 SF                 0.00            0.38    0.93          10.48            60.44
             plastic film
             246. Mask and prep for paint - plastic,     188.59 LF                 0.00            0.84    2.60          33.82           194.84
             paper, tape (per LF)
             247. Paint baseboard - two coats             45.86 LF                 0.00            0.89    0.30           8.63            49.75
             248. Seal & paint door/window trim &          4.00 EA                 0.00           19.88    0.95          16.91            97.38
             jamb - (per side)
             249. Seal the walls w/latex based stain     409.92 SF                 0.00            0.53    2.95          46.26           266.47
             blocker - two coats
             250. Paint the walls - two coats            409.92 SF                 0.00            0.71    4.92          62.14           358.10

             Totals: Storage Room                                                                         64.01         554.89          3,197.02



                           19' 9"                  Classroom #2                                                                  Height: 8' 11"
                           19' 1"

                                                                    591.47   SF Walls                       267.35 SF Ceiling
orage Room
                                                                    858.82   SF Walls & Ceiling             267.35 SF Floor
                                          14' 8"
                                           14'




                        Classroom #2
                                                                     29.71   SY Flooring                     66.18 LF Floor Perimeter
                                                                     66.18   LF Ceil. Perimeter
                                                           Main Classroom




             DESCRIPTION                                         QTY          REMOVE        REPLACE       TAX            O&P            TOTAL

             The following items are for the replacement of laminate flooring:


         NEXT_LEVEL_MINISTRIE                                                                                      5/28/2020             Page: 17
18
                        Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 24 of 50 PageID 24

                                      Bulldog Adjusters
                                      6950 Cypress Rd Suit 300
                                      Plantation, FL 33317
                                      (877) 737-7764

                                                                       CONTINUED - Classroom #2

               DESCRIPTION                                       QTY         REMOVE        REPLACE        TAX            O&P            TOTAL

               251. R&R Vapor barrier - visqueen -         267.35 SF              0.06            0.26     0.80          18.13           104.48
               6mil
               252. R&R Laminate - simulated wood          267.35 SF              0.81            6.55    67.53         427.40          2,462.62
               flooring - High grade
               253. R&R Baseboard - 3 1/4"                  66.18 LF              0.35            2.70     4.57          43.36           249.78
               The following items are for suspended ceiling damages:
               254. R&R Suspended ceiling tile -           267.35 SF              0.15            1.79    21.33         113.40           653.39
               High grade - 2' x 4'
               255. R&R Suspended ceiling grid -           267.35 SF              0.14            1.37     9.62          86.80           500.12
               High grade - 2' x 4'
               The following items are for painting and because of the above changes:
               256. Interior door - Detach & reset           3.00 EA              0.00           52.79     0.15          33.30           191.82
               257. Outlet or switch cover                   8.00 EA              0.00            2.40     0.29           4.09            23.58
               258. Recessed light fixture - Detach &        2.00 EA              0.00           87.27     0.00          36.65           211.19
               reset entire unit
               259. Smoke detector - Detach & reset          1.00 EA              0.00           36.16     0.00           7.60            43.76
               260. Window blind - horizontal or             1.00 EA              0.00           26.43     0.00           5.55            31.98
               vertical - Detach & reset
               261. Light fixture - Detach & reset           2.00 EA              0.00           37.34     0.00          15.69            90.37
               262. Heat/AC register - Mechanically          1.00 EA              0.00           11.24     0.00           2.36            13.60
               attached - Detach & reset
               263. Floor protection - self-adhesive       267.35 SF              0.00            0.38     1.92          21.74           125.25
               plastic film
               264. Mask and prep for paint - plastic,     249.53 LF              0.00            0.84     3.44          44.74           257.79
               paper, tape (per LF)
               265. Paint baseboard - two coats             66.18 LF              0.00            0.89     0.44          12.46            71.80
               266. Seal & paint door/window trim &          6.00 EA              0.00           19.88     1.43          25.35           146.06
               jamb - (per side)
               267. Seal the walls w/latex based stain     591.47 SF              0.00            0.53     4.26          66.73           384.47
               blocker - two coats
               268. Paint the walls - two coats            591.47 SF              0.00            0.71     7.10          89.67           516.71

               Totals: Classroom #2                                                                      122.88       1,055.02          6,078.77



                             33' 9"
                             33' 1"                   Main Classroom                                                             Height: 8' 11"
Classroom #2
                                                                 1,083.87   SF Walls                        911.59 SF Ceiling
                                                                 1,995.47   SF Walls & Ceiling              911.59 SF Floor
                                             27' 7"
                                             28' 3"




                         Main Classroom

                                                                   101.29   SY Flooring                     121.27 LF Floor Perimeter
                                                                   121.27   LF Ceil. Perimeter


          NEXT_LEVEL_MINISTRIE                                                                                     5/28/2020             Page: 18
19
                      Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 25 of 50 PageID 25

                               Bulldog Adjusters
                               6950 Cypress Rd Suit 300
                               Plantation, FL 33317
                               (877) 737-7764

                                                                          CONTINUED - Main Classroom

       DESCRIPTION                                                  QTY         REMOVE         REPLACE        TAX            O&P            TOTAL

       The following items are for the replacement of laminate flooring:
       269. R&R Vapor barrier - visqueen -                   911.59 SF               0.06             0.26     2.73         61.83            356.27
       6mil
       270. R&R Laminate - simulated wood                    911.59 SF               0.81             6.55   230.27       1,457.31          8,396.88
       flooring - High grade
       271. R&R Baseboard - 3 1/4"                           121.27 LF               0.35             2.70     8.37         79.43            457.67
       The following items are for painting and because of the above changes:
       272. Interior door - Detach & reset                     3.00 EA               0.00            52.79     0.15         33.30            191.82
       273. Outlet or switch cover                            10.00 EA               0.00             2.40     0.36           5.12            29.48
       274. TV Brackets - Wall or ceiling                      1.00 EA               0.00            69.11     0.00         14.51             83.62
       mounted - Detach & reset
       275. R&R Bookcase - built in - 12" -                  112.00 SF               0.56            10.37    40.86        265.66           1,530.68
       (SF of face area)
       276. R&R Fire alarm - Horn/Bell                         1.00 EA              13.77           141.88     2.02         33.12            190.79
       277. Window blind - horizontal or                       2.00 EA               0.00            26.43     0.00         11.11             63.97
       vertical - Detach & reset
       278. Exit sign - Detach & reset                         1.00 EA               0.00            54.11     0.00         11.36             65.47
       279. Floor protection - self-adhesive                 911.59 SF               0.00             0.38     6.56         74.12            427.08
       plastic film
       280. Mask and prep for paint - plastic,               414.81 LF               0.00             0.84     5.72         74.37            428.53
       paper, tape (per LF)
       281. Paint baseboard - two coats                      121.27 LF               0.00             0.89     0.80         22.83            131.56
       282. Seal & paint door/window trim &                    8.00 EA               0.00            19.88     1.91         33.79            194.74
       jamb - (per side)
       283. Seal the walls w/latex based stain              1,083.87 SF              0.00             0.53     7.80        122.28            704.53
       blocker - two coats
       284. Paint the walls - two coats                     1,083.87 SF              0.00             0.71    13.01        164.34            946.90

       Totals: Main Classroom                                                                                320.56       2,464.48         14,199.99

       Total: Education Wing                                                                                 659.95       5,334.98         30,738.79

                                                                                  Auditorium

                            84'
                            83' 4"
                                                      Auditorium
                                                  Kitchen                                                                            Height: Sloped
                                                                    7,506.47   SF Walls                       5,760.15 SF Ceiling
                                         69' 1"
                                             9"




                                                                   13,266.62   SF Walls & Ceiling             5,759.64 SF Floor
                                         69'




                       Auditorium

                                                                      639.96   SY Flooring                      304.90 LF Floor Perimeter
                                                                      304.91   LF Ceil. Perimeter

     Utility Closet

     NEXT_LEVEL_MINISTRIE                                                                                              5/28/2020             Page: 19
20
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 26 of 50 PageID 26

                             Bulldog Adjusters
                             6950 Cypress Rd Suit 300
                             Plantation, FL 33317
                             (877) 737-7764

                                                                      CONTINUED - Auditorium

      DESCRIPTION                                               QTY         REMOVE        REPLACE        TAX            O&P            TOTAL

      285. Paint concrete the floor                  5,759.64 SF                 0.00            0.68    76.03         838.44          4,831.03
      286. R&R Cove base molding - rubber              304.90 LF                 0.23            1.72    21.40         129.34           745.30
      or vinyl, 4" high
      287. R&R Vinyl-faced/laminated                 5,760.15 SF                 0.21            1.47   397.45       2,115.65       12,190.15
      insulation - 6"
      The following items are for painting and because of the above changes:
      288. Outlet or switch cover                          24.00 EA              0.00            2.40     0.86          12.29            70.75
      289. Exit sign - Detach & reset                       4.00 EA              0.00           54.11     0.00          45.45           261.89
      290. Floor protection - self-adhesive          5,759.64 SF                 0.00            0.38    41.47         468.33          2,698.46
      plastic film
      291. Mask and prep for paint - plastic,          965.70 LF                 0.00            0.84    13.33         173.15           997.67
      paper, tape (per LF)
      292. Seal the walls w/latex based stain        7,506.47 SF                 0.00            0.53    54.05         846.83          4,879.31
      blocker - two coats
      293. Paint the walls - two coats               7,506.47 SF                 0.00            0.71    90.08       1,138.14          6,557.81

      Totals: Auditorium                                                                                694.67       5,767.62       33,232.37



                    14' 4"
                    13' 8"                       Kitchen                                                                        Height: 8' 9"
                                                                  560.43   SF Walls                        252.50 SF Ceiling
                                                                  812.93   SF Walls & Ceiling              252.50 SF Floor
                               18' 6"
                                        19' 2"




                  Kitchen
                                                                   28.06   SY Flooring                      64.28 LF Floor Perimeter
                                                                   64.28   LF Ceil. Perimeter


      DESCRIPTION                                               QTY         REMOVE        REPLACE        TAX            O&P            TOTAL

      294. R&R Cove base molding - rubber                  64.28 LF              0.23            1.72     4.51          27.28           157.13
      or vinyl, 4" high
      The following items are for suspended ceiling damages:
      295. R&R Suspended ceiling tile -                252.50 SF                 0.18            1.74    17.73         105.54           608.07
      High grade - 2' x 2'
      296. R&R Suspended ceiling grid -                252.50 SF                 0.16            1.54    12.88          92.85           534.98
      High grade - 2' x 2'
      The following items are for painting and because of the above changes:
      297. Outlet or switch cover                           8.00 EA              0.00            2.40     0.29           4.09            23.58
      298. Smoke detector - Detach & reset                  1.00 EA              0.00           36.16     0.00           7.60            43.76
      299. Microwave oven - Detach & reset                  1.00 EA              0.00           87.30     0.00          18.33           105.63
      300. Range - electric - Remove & reset                1.00 EA              0.00           29.16     0.00           6.13            35.29
      301. Refrigerator - Remove & reset                    1.00 EA              0.00           29.16     0.00           6.13            35.29

     NEXT_LEVEL_MINISTRIE                                                                                         5/28/2020             Page: 20
21
                                                                                                                                        Kitchen
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 27 of 50 PageID 27

                             Bulldog Adjusters
                             6950 Cypress Rd Suit 300
                             Plantation, FL 33317
                             (877) 737-7764

                                                                   CONTINUED - Kitchen
                                                                          Auditorium
      DESCRIPTION                                            QTY        REMOVE         REPLACE      TAX            O&P            TOTAL

      302. Floor protection - self-adhesive        252.50 SF                   0.00          0.38    1.82          20.54           118.31
      plastic film
      303. Mask and prep for paint - plastic,      243.84 LF                   0.00          0.84    3.36          43.72           251.91
      paper, tape (per LF)
      304. Seal & paint door/window trim &           2.00 EA                   0.00         19.88    0.48           8.45            48.69
      jamb - (per side)
      305. Seal the walls w/latex based stain      560.43 SF                   0.00          0.53    4.04          63.21           364.28
      blocker - two coats
      306. Paint the walls - two coats             560.43 SF                   0.00          0.71    6.73          84.97           489.61

      Totals: Kitchen                                                                               51.84         488.84          2,816.53



                       9'
                                            Utility Closet                                                                 Height: 8' 9"
                     8' 4"

                                                              370.54   SF Walls                       107.76 SF Ceiling
                                                              478.29   SF Walls & Ceiling             107.76 SF Floor
                                  12' 11"
                                   13' 7"




                 Utility Closet

                                                               11.97   SY Flooring                     42.50 LF Floor Perimeter
                                                               42.50   LF Ceil. Perimeter


      DESCRIPTION                                            QTY        REMOVE         REPLACE      TAX            O&P            TOTAL

      307. R&R Cove base molding - rubber           42.50 LF                   0.23          1.72    2.98          18.04           103.90
      or vinyl, 4" high
      The following items are for suspended ceiling damages:
      308. R&R Suspended ceiling tile -            107.76 SF                   0.18          1.74    7.56          45.04           259.50
      High grade - 2' x 2'
      309. R&R Suspended ceiling grid -            107.76 SF                   0.16          1.54    5.50          39.64           228.33
      High grade - 2' x 2'
      310. R&R Vinyl-faced/laminated               107.76 SF                   0.21          1.47    7.44          39.58           228.06
      insulation - 6"
      The following items are for painting and because of the above changes:
      311. Outlet or switch cover                    5.00 EA                   0.00          2.40    0.18           2.56            14.74
      312. Smoke detector - Detach & reset           1.00 EA                   0.00         36.16    0.00           7.60            43.76
      313. Light fixture - Detach & reset            2.00 EA                   0.00         41.62    0.00          17.48           100.72
      314. Shelving - wire (vinyl coated) -         18.00 LF                   0.00          6.39    0.00          24.15           139.17
      Detach & reset
      315. Heat/AC register - Mechanically           1.00 EA                   0.00         11.24    0.00           2.36            13.60
      attached - Detach & reset
      316. Floor protection - self-adhesive        107.76 SF                   0.00          0.38    0.78           8.78            50.51
      plastic film
      317. Mask and prep for paint - plastic,      178.50 LF                   0.00          0.84    2.46          32.00           184.40
      paper, tape (per LF)

     NEXT_LEVEL_MINISTRIE                                                                                    5/28/2020             Page: 21
22
                    Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 28 of 50 PageID 28

                                          Bulldog Adjusters
                                          6950 Cypress Rd Suit 300
                                          Plantation, FL 33317
                                          (877) 737-7764

                                                                                                            CONTINUED - Utility Closet

      DESCRIPTION                                                                                     QTY        REMOVE          REPLACE        TAX            O&P            TOTAL

      318. Seal & paint door/window trim &                                                        2.00 EA             0.00          19.88        0.48           8.45            48.69
      jamb - (per side)
      319. Seal the walls w/latex based stain                                                   370.54 SF             0.00              0.53     2.67         41.80            240.86
      blocker - two coats
      320. Paint the walls - two coats                                                          370.54 SF             0.00              0.71     4.45         56.19            323.72

      Totals: Utility Closet                                                                                                                    34.50         343.67          1,979.96

      Total: Auditorium                                                                                                                        781.01       6,600.13      38,028.86

                                                                                                                    Roof Level

                         18' 10"
                         19'      24'8"8"
                                  26'
                             8" 19'
                                 18'
                                            25' 9"




                                                                                    Shingle Roof (Residential)
                                                                1' 4"
                                                                 3"
                                                             11"6"




                                  6'12'
                                     5" 8"
                                     1"                                                               3,879.90 Surface Area                        38.80 Number of Squares
                                                         6" 13'
                                                             14'
               83' 10"


                             83' 10"




                               0'
                              2F2
                                                     13' 26'




                                   (B)
                          Roof1 (1)
            Shingle Roof (Residential)                                                                  282.12 Total Perimeter Length             110.51 Total Ridge Length
                                                     15'




                F3 (A)
                             25F1 (A)
                                '1
                                   " 6' 7"
                                                     31' 2"




                                       F4 (B)


                         19' 10"
                         18'        24' 8"
                                    26'
                               43' 6"

      DESCRIPTION                                                                                     QTY        REMOVE          REPLACE        TAX            O&P            TOTAL

      The following items are for the roof replacement:
      321. R&R Sheathing - plywood - 5/8"                                                       160.00 SF             0.39              1.45     8.74         63.65            366.79
      CDX
      322. Re-nailing of roof sheathing -           3,879.90 SF                                                       0.00              0.25     4.66        204.68           1,179.32
      complete re-nail              Metal Roof (Auditorium)
                                                                                      F7
      323. Roofing felt - 30 lb.                                                                 41.00 SQ             0.00          38.22       31.83        335.75           1,934.60
      0% waste added per industry standards.
      324. Laminated - comp. shingle rfg. -                                                      41.00 SQ             0.00         180.53      219.53       1,600.46          9,221.72
      w/out feltShingle Roof (Education Wing)
                           F5 (A)               F6 (B)
      0% waste added per industry standards.
      325. Remove Laminated - comp.                                                              38.80 SQ            40.76              0.00     0.00        332.11           1,913.60
      shingle rfg. - w/out felt
                                                                        Shingle Roof (Church)
      326. R&R Exhaust cap - through
                                F9   roof
                                       F8 -                                                       1.00 EA             6.59          58.42        1.50         13.98             80.49
      up to 4"
      327. R&R Flashing - pipe jack                                                               4.00 EA             5.24          33.11        2.41         32.73            188.54
      328. R&R Fascia - metal - 6"                                                              282.12 LF             0.25              3.58    28.95        233.00           1,342.47
      329. R&R Ridge cap - composition
                                 Roof5 (1)                                                      110.51 LF             2.15              3.36     6.43        129.22            744.56
      shingles
      330. R&R Drip edge/gutter apron                                                           282.12 LF             0.24              2.40    14.22        159.39            918.41
      331. R&R Continuous ridge vent -                                                          110.51 LF             0.62              6.88    22.48        178.77           1,030.08
      aluminum

     NEXT_LEVEL_MINISTRIE                                                                                                                                5/28/2020             Page: 22
23
                         Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 29 of 50 PageID 29

                                              Bulldog Adjusters
                                              6950 Cypress Rd Suit 300
                                              Plantation, FL 33317
                                              (877) 737-7764

                                                                                           CONTINUED - Shingle Roof (Residential)

        DESCRIPTION                                                                          QTY       REMOVE         REPLACE            TAX            O&P            TOTAL
                Roof1
     Shingle Roof      (1)
                   F2 (B)
                  (Residential)
        Totals:
             F3 (A)F1Shingle
                      (A)               Roof (Residential)                                                                             340.75        3,283.74      18,920.58
                F4 (B)



                                        90' 1"
                                                   76' 8"




                                                                            Metal Roof (Auditorium)
                    Metal Roof (Auditorium)
                            F7
                                                                                             6,951.15 Surface Area                          69.51 Number of Squares
                                             1'




                         6' 1" 47' 3" 36' 9"
     Shingle Roof (Education Wing)
               F5 (A)
                   F6 (B)                                                                      322.73 Total Perimeter Length                 5.20 Total Ridge Length
                   Shingle Roof (Church)
                        F9 F8
                                     5' 2"




                           Roof5   (1)
                              7'13'
                            17'6'
                            16'  7"
                                 9"  5"
                                 6'11"
                                  3"6"
                                    11"

        DESCRIPTION                                                                          QTY       REMOVE         REPLACE            TAX            O&P            TOTAL

        The following items are for the roof replacement:
        332. R&R Sheathing - plywood - 5/8"                                           160.00 SF              0.39              1.46       9.31         64.11            369.42
        CDX
        333. Roofing felt - 30 lb.                                                     69.51 SQ              0.00          30.62        58.39         459.22           2,646.01
        334. R&R Metal roofing - High grade                                          6,951.15 SF             0.35              7.55    913.38       11,723.77      67,551.23
        335. R&R Flashing - pipe jack                                                   1.00 EA              5.40          45.74          0.56         10.85             62.55
                               F2 (B)
               Shingle Roof Roof1  (1)
                            (Residential)
        336.    R&R     Ridge
                    F3 (A)         cap -
                               F1 (A)                       metal roofing               5.20 LF              2.44              4.81       0.70           8.07            46.47
        337. R&R Ridge
                   F4 (B)
                          end cap for metal                                             2.00 EA              4.11          29.03          1.54         14.24             82.06
        roofing
        338. R&R Drip edge/gutter apron                                               322.73 LF              0.24              2.40     16.27         182.35           1,050.63

        Totals: Metal Roof (Auditorium)                                                                                               1,000.15      12,462.61      71,808.37


                                                           Metal Roof (Auditorium)
                                                  36' 9"




                                                                   F7
                                                                            Shingle Roof (Education Wing)
                                                                                             5,434.88 Surface Area                          54.35 Number of Squares
                         107' 9"




                                                  1' 4"
                                                     5"
                 Shingle Roof (Education Wing)
                         F5 (A) F6 (B)                                                         282.82 Total Perimeter Length               107.72 Total Ridge Length
                                                  71'




                                                Shingle Roof (Church)
                                                    F9     F8
                                   23' 8"
                                   25'      23'
                                            25'
                                            26' 8"
                                        48' 9"   5"

        DESCRIPTION                                                                          QTY       REMOVE         REPLACE            TAX            O&P            TOTAL

        The following items areRoof5
                                for the
                                     (1) roof replacement:

        339. R&R Sheathing - plywood - 5/8"                                           160.00 SF              0.39              1.45       8.74         63.65            366.79
        CDX
        340. Re-nailing of roof sheathing -                                          5,434.88 SF             0.00              0.25       6.52        286.70           1,651.94
        complete re-nail
        341. Roofing felt - 30 lb.                                                     54.35 SQ              0.00          38.22        42.20         445.09           2,564.55

     NEXT_LEVEL_MINISTRIE                                                                                                                         5/28/2020             Page: 23
24
                          Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 30 of 50 PageID 30

                                        Bulldog Adjusters
                                        6950 Cypress Rd Suit 300
                                        Plantation, FL 33317
                                        (877) 737-7764

                                                                 CONTINUED - Shingle Roof (Education Wing)

            DESCRIPTION                                               QTY        REMOVE        REPLACE          TAX            O&P            TOTAL

            0% waste added per industry standards.
            342. Laminated - comp. shingle rfg. -               54.67 SQ              0.00         180.53      292.73       2,134.08      12,296.39
            w/out felt
            0% waste added per industry standards.
            343. Remove Laminated - comp.                       54.35 SQ             40.76              0.00     0.00        465.21           2,680.52
            shingle rfg. - w/out felt
            344. R&R Exhaust cap - through roof -                4.00 EA              6.59          58.42        6.00         55.88            321.92
            up to 4"
            345. R&R Continuous ridge vent -                    40.00 LF              0.62              6.88     8.14         64.71            372.85
            aluminum
                    F2 (B)
     Shingle RoofRoof1   (1)
                  (Residential)
           F3346.
              (A)    R&R
                    F1  (A) Flashing       - pipe jack           3.00 EA              5.24          33.11        1.81         24.54            141.40
            347.  R&R Fascia - metal - 6"
              F4 (B)                                           282.82 LF              0.24              3.56    29.02        231.78           1,335.52
            348. R&R Ridge cap - composition                   107.72 LF              2.15              3.36     6.27        125.96            725.77
            shingles
            349. R&R Drip edge/gutter apron                    282.82 LF              0.24              2.40    14.25        159.81            920.71

            Totals: Shingle Roof (Education Wing)                                                              415.68       4,057.41      23,378.36
                            Metal Roof (Auditorium)
                                    F7




      Shingle Roof (Education Wing)                      Shingle Roof (Church)
              F5 (A) F6 (B)

                                                                      5,887.37 Surface Area                        58.87 Number of Squares
                                            116' 9"




                         Shingle Roof (Church)
                             F9     F8
                                                                        308.14 Total Perimeter Length             116.71 Total Ridge Length



                               Roof5
                                23' 47'(1)
                                24' 8"
                                    11"   17'8"
                                          18'
                                         24'
                                         23'
                                        3"    1"
                                             11"

            DESCRIPTION                                               QTY        REMOVE        REPLACE          TAX            O&P            TOTAL

            The following items are for the roof replacement:
            350. R&R Sheathing - plywood - 5/8"                160.00 SF              0.39              1.45     8.74         63.65            366.79
            CDX
            351. Re-nailing of roof sheathing -               5,887.37 SF             0.00              0.25     7.07        310.57           1,789.48
            complete re-nail
            352. Roofing felt - 30 lb.                          62.00 SQ              0.00          38.22       48.14        507.73           2,925.51
            0% waste added per industry standards.
            353. Laminated - comp. shingle rfg. -               62.00 SQ              0.00         180.53      331.97       2,420.23      13,945.06
            w/out felt
            0% waste added per industry standards.
            354. Remove Laminated - comp.                       58.87 SQ             40.76              0.00     0.00        503.90           2,903.44
            shingle rfg. - w/out felt
            355. R&R Continuous ridge vent -                   116.71 LF              0.62              6.88    23.74        188.81           1,087.87
            aluminum

         NEXT_LEVEL_MINISTRIE                                                                                            5/28/2020             Page: 24
25
                Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 31 of 50 PageID 31

                           Bulldog Adjusters
                           6950 Cypress Rd Suit 300
                           Plantation, FL 33317
                           (877) 737-7764

                                                          CONTINUED - Shingle Roof (Church)

      DESCRIPTION                                         QTY          REMOVE           REPLACE       TAX           O&P       TOTAL

      356. R&R Flashing - pipe jack                  3.00 EA                     5.24      33.11       1.81        24.54       141.40
      357. R&R Fascia - metal - 6"                308.14 LF                      0.25       3.58     31.62        254.47      1,466.27
      358. R&R Ridge cap - composition            116.71 LF                      2.15       3.36       6.79       136.48       786.35
      shingles
      359. R&R Drip edge/gutter apron             308.14 LF                      0.24       2.40     15.53        174.10      1,003.12

      Totals: Shingle Roof (Church)                                                                 475.41       4,584.48    26,415.29

      Total: Roof Level                                                                            2,231.99     24,388.24   140,522.60




                                          Electrical

      DESCRIPTION                                         QTY          REMOVE           REPLACE       TAX           O&P       TOTAL

      360. Electrician - per hour                   12.00 HR                     0.00     100.32       0.00       252.80      1,456.64
      Clean and grease electrical connections; cap and uncap electrical lines.

      Totals: Electrical                                                                               0.00       252.80      1,456.64




                                          Plumbing

      DESCRIPTION                                         QTY          REMOVE           REPLACE       TAX           O&P       TOTAL

      361. Plumber - per hour                       12.00 HR                     0.00      97.20       0.00       244.94      1,411.34
      Trip to cap supply lines during repairs.

      Totals: Plumbing                                                                                 0.00       244.94      1,411.34




                                          Residential Supervision

      DESCRIPTION                                         QTY          REMOVE           REPLACE       TAX           O&P       TOTAL

      362. Residential Supervision / Project        80.00 HR                     0.00      59.15       0.00       993.72      5,725.72
      Management - per hour

      Totals: Residential Supervision                                                                  0.00       993.72      5,725.72




                                          Permits & Fees

      DESCRIPTION                                         QTY          REMOVE           REPLACE       TAX           O&P       TOTAL

     NEXT_LEVEL_MINISTRIE                                                                                     5/28/2020        Page: 25
26
                Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 32 of 50 PageID 32

                         Bulldog Adjusters
                         6950 Cypress Rd Suit 300
                         Plantation, FL 33317
                         (877) 737-7764

                                                                CONTINUED - Permits & Fees

      DESCRIPTION                                           QTY          REMOVE             REPLACE                TAX              O&P            TOTAL

      363. Engineering, Planning & Drafting           1.00 EA                   0.00              500.00            0.00          105.00             605.00
      fees
      Engineering, planning and drafting fees are calculated at 5%, which are lower than the industry standards.
      364. Permit Expediter                           1.00 EA                   0.00              250.00            0.00            52.50            302.50
      365. Taxes, insurance, permits & fees           1.00 EA                   0.00              250.00            0.00            52.50            302.50
      The above is for the City Permits which are mandated. The fee is estimated at an industry standard, 3% of the total.

      Totals: Permits & Fees                                                                                        0.00          210.00           1,210.00




                                           Debris Removal

      DESCRIPTION                                           QTY          REMOVE             REPLACE                TAX              O&P            TOTAL

      366. Neg. air fan/Air scrub.-Large (per         3.00 DA                   0.00              105.00            0.00            66.15            381.15
      24 hr period)-No monit.
      367. Add for HEPA filter (for neg. air          1.00 EA                   0.00              242.31           13.80            53.78            309.89
      machine/vacuum - Large)
      368. Material Only Sheathing -                250.00 SF                   0.00                0.91           13.65            50.65            291.80
      plywood - 3/4" CDX
      For the underside of the dumpster/driveway, so the dumpster will not tear and chip and damage the driveway - laid prior to drop off of the container.
      Sheathing is good for the entire job and multiple drops of container.
      369. Dumpster load - Approx. 30                 1.00 EA                 620.50                0.00            0.00          130.31             750.81
      yards, 5-7 tons of debris

      Totals: Debris Removal                                                                                       27.45          300.89           1,733.65




                                           HVAC

      DESCRIPTION                                           QTY          REMOVE             REPLACE                TAX              O&P            TOTAL

      370. Clean ductwork - Interior - Heavy         20.00 EA                   0.00               41.02            0.10          172.30             992.80
      clean (PER REGISTER)

      Totals: HVAC                                                                                                  0.10          172.30             992.80




                                           Cleaning

      DESCRIPTION                                           QTY          REMOVE             REPLACE                TAX              O&P            TOTAL

      371. Cleaning Technician - per hour            40.00 HR                   0.00               34.36            0.00          288.62           1,663.02
      Daily required cleanup of job site and safety of the insured/client to prevent liability.


     NEXT_LEVEL_MINISTRIE                                                                                                    5/28/2020               Page: 26
27
               Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 33 of 50 PageID 33

                         Bulldog Adjusters
                         6950 Cypress Rd Suit 300
                         Plantation, FL 33317
                         (877) 737-7764

                                                            CONTINUED - Cleaning

      DESCRIPTION                                   QTY        REMOVE         REPLACE               TAX            O&P            TOTAL
      Totals: Cleaning                                                                              0.00          288.62          1,663.02

      Labor Minimums Applied

      DESCRIPTION                                   QTY        REMOVE         REPLACE               TAX            O&P            TOTAL

      372. Framing labor minimum               1.00 EA               0.00            19.44          0.00            4.08             23.52
      373. Hazardous waste/mold rem. labor     1.00 EA               0.00           151.22          0.00          31.75            182.97
      min
      374. Finish carpentry labor minimum      1.00 EA               0.00           103.33          0.00          21.70            125.03
      375. Finish carpentry labor minimum      1.00 EA               0.00            83.63          0.00          17.56            101.19
      376. Heat, vent, & air cond. labor       1.00 EA               0.00           113.20          0.00          23.77            136.97
      minimum
      377. Window treatment repair             1.00 EA               0.00            27.77          0.00            5.84             33.61
      378. Electrical labor minimum            1.00 EA               0.00           117.12          0.00          24.59            141.71
      379. Finish carpentry labor minimum      1.00 EA               0.00             6.24          0.00            1.31              7.55
      380. Finish carpentry labor minimum      1.00 EA               0.00           116.89          0.00          24.55            141.44
      381. Wood floor covering labor           1.00 EA               0.00           164.81          0.00          34.61            199.42
      minimum
      382. Toilet & bath accessory labor       1.00 EA               0.00            90.02          0.00          18.90            108.92
      minimum
      383. Electrical labor minimum            1.00 EA               0.00            71.18          0.00          14.95              86.13

      Totals: Labor Minimums Applied                                                                0.00          223.61          1,288.46

      Line Item Totals: NEXT_LEVEL_MINISTRIE                                                    4,880.62       49,110.97        282,969.32



      Grand Total Areas:
          16,429.25 SF Walls                        10,055.24 SF Ceiling                     26,484.49 SF Walls and Ceiling
          10,052.23 SF Floor                         1,116.91 SY Flooring                     1,356.93 LF Floor Perimeter
               0.00 SF Long Wall                         0.00 SF Short Wall                   1,357.15 LF Ceil. Perimeter

          10,052.23 Floor Area                      10,513.42 Total Area                     16,429.25 Interior Wall Area
          31,488.93 Exterior Wall Area               1,410.26 Exterior Perimeter of
                                                              Walls

          22,153.31 Surface Area                         221.53 Number of Squares                 0.00 Total Perimeter Length
             340.15 Total Ridge Length                     0.00 Total Hip Length




     NEXT_LEVEL_MINISTRIE                                                                                    5/28/2020             Page: 27
28
                 Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 34 of 50 PageID 34

                         Bulldog Adjusters
                         6950 Cypress Rd Suit 300
                         Plantation, FL 33317
                         (877) 737-7764




      Coverage                                      Item Total        %     ACV Total                %
      Dwelling                                       278,651.97   98.47%     278,651.97          98.47%
      Other Structures                                     0.00    0.00%           0.00           0.00%
      Contents                                         4,317.35    1.53%       4,317.35           1.53%
      Total                                          282,969.32   100.00%    282,969.32          100.00%




     NEXT_LEVEL_MINISTRIE                                                            5/28/2020             Page: 28
29
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 35 of 50 PageID 35

                      Bulldog Adjusters
                      6950 Cypress Rd Suit 300
                      Plantation, FL 33317
                      (877) 737-7764




                                                 Summary for Dwelling
      Line Item Total                                                                     225,496.45
      Material Sales Tax                                                                    4,793.88

      Subtotal                                                                            230,290.33
      Overhead                                                                             23,029.20
      Profit                                                                               25,332.44

      Replacement Cost Value                                                             $278,651.97
      Net Claim                                                                          $278,651.97




     NEXT_LEVEL_MINISTRIE                                                    5/28/2020        Page: 29
30
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 36 of 50 PageID 36

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764




                                                Summary for Contents
      Line Item Total                                                                        3,481.28
      Material Sales Tax                                                                        67.13
      Storage Rental Tax                                                                        19.61

      Subtotal                                                                               3,568.02
      Overhead                                                                                 356.82
      Profit                                                                                   392.51

      Replacement Cost Value                                                             $4,317.35
      Net Claim                                                                          $4,317.35




     NEXT_LEVEL_MINISTRIE                                                    5/28/2020         Page: 30
31
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 37 of 50 PageID 37

                    Bulldog Adjusters
                    6950 Cypress Rd Suit 300
                    Plantation, FL 33317
                    (877) 737-7764



                                               Recap of Taxes, Overhead and Profit




              Overhead (10%)        Profit (10%)   Material Sales Tax Laundering Tax (2%)   Manuf. Home Tax   Storage Rental Tax
                                                                (6%)                                  (6%)                 (6%)

      Line Items
                    23,386.02          25,724.95            4,861.01                0.00               0.00                19.61

      Total
                    23,386.02          25,724.95            4,861.01                0.00               0.00                19.61




     NEXT_LEVEL_MINISTRIE                                                                             5/28/2020           Page: 31
32
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 38 of 50 PageID 38

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764

                                                Recap by Room

     Estimate: NEXT_LEVEL_MINISTRIE
            Pack-out, Pack-in & Contents                                     3,481.28    1.52%
                Coverage: Contents                         100.00% =         3,481.28
            Dust Control                                                     3,231.18    1.41%
                Coverage: Dwelling                         100.00% =         3,231.18

     Area: Residence
            Entry / Formal Dining                                            2,718.40    1.19%
                Coverage: Dwelling                         100.00% =         2,718.40
            Kitchen                                                          9,582.72    4.19%
                Coverage: Dwelling                         100.00% =         9,582.72
            Kitchen / Dining                                                 1,679.43    0.73%
                Coverage: Dwelling                         100.00% =         1,679.43
            Family Room                                                      2,727.42    1.19%
                Coverage: Dwelling                         100.00% =         2,727.42
            Hallway 1                                                          840.69    0.37%
                Coverage: Dwelling                         100.00% =           840.69
            Bathroom                                                           561.26    0.25%
                Coverage: Dwelling                         100.00% =           561.26
            Master Bedroom                                                   1,272.99    0.56%
                Coverage: Dwelling                         100.00% =         1,272.99
            Master Bathroom                                                    646.64    0.28%
                Coverage: Dwelling                         100.00% =           646.64
            Bedroom 1                                                        2,998.30    1.31%
                Coverage: Dwelling                         100.00% =         2,998.30
            Bonus Room                                                      11,548.56    5.04%
                Coverage: Dwelling                         100.00% =        11,548.56
            Bathroom 2                                                       5,627.71    2.46%
                Coverage: Dwelling                         100.00% =         5,627.71

            Area Subtotal: Residence                                        40,204.12    17.56%
                Coverage: Dwelling                         100.00% =        40,204.12

     Area: Education Wing
            Nursery                                                          4,519.03    1.97%
                Coverage: Dwelling                         100.00% =         4,519.03
            Nursery Entry / Hallway                                          1,330.89    0.58%
                Coverage: Dwelling                         100.00% =         1,330.89
            Storage Room                                                     2,578.12    1.13%
                Coverage: Dwelling                         100.00% =         2,578.12
            Classroom #2                                                     4,900.87    2.14%
                Coverage: Dwelling                         100.00% =         4,900.87
            Main Classroom                                                  11,414.95    4.99%
     NEXT_LEVEL_MINISTRIE                                                    5/28/2020       Page: 32
33
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 39 of 50 PageID 39

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764

                Coverage: Dwelling                      100.00% =           11,414.95

            Area Subtotal: Education Wing                                   24,743.86    10.81%
                Coverage: Dwelling                      100.00% =           24,743.86

     Area: Auditorium
            Auditorium                                                      26,770.08    11.69%
                 Coverage: Dwelling                     100.00% =           26,770.08
            Kitchen                                                          2,275.85    0.99%
                 Coverage: Dwelling                     100.00% =            2,275.85
            Utility Closet                                                   1,601.79    0.70%
                 Coverage: Dwelling                     100.00% =            1,601.79

            Area Subtotal: Auditorium                                       30,647.72    13.38%
                Coverage: Dwelling                      100.00% =           30,647.72

     Area: Roof Level
            Shingle Roof (Residential)                                      15,296.09    6.68%
                Coverage: Dwelling                      100.00% =           15,296.09
            Metal Roof (Auditorium)                                         58,345.61    25.48%
                Coverage: Dwelling                      100.00% =           58,345.61
            Shingle Roof (Education Wing)                                   18,905.27    8.26%
                Coverage: Dwelling                      100.00% =           18,905.27
            Shingle Roof (Church)                                           21,355.40    9.33%
                Coverage: Dwelling                      100.00% =           21,355.40

            Area Subtotal: Roof Level                                      113,902.37    49.74%
                Coverage: Dwelling                      100.00% =          113,902.37
            Electrical                                                       1,203.84    0.53%
                Coverage: Dwelling                      100.00% =            1,203.84
            Plumbing                                                         1,166.40    0.51%
                Coverage: Dwelling                      100.00% =            1,166.40
            Residential Supervision                                          4,732.00    2.07%
                Coverage: Dwelling                      100.00% =            4,732.00
            Permits & Fees                                                   1,000.00    0.44%
                Coverage: Dwelling                      100.00% =            1,000.00
            Debris Removal                                                   1,405.31    0.61%
                Coverage: Dwelling                      100.00% =            1,405.31
            HVAC                                                               820.40    0.36%
                Coverage: Dwelling                      100.00% =              820.40
            Cleaning                                                         1,374.40    0.60%
                Coverage: Dwelling                      100.00% =            1,374.40
            Labor Minimums Applied                                           1,064.85    0.47%
                Coverage: Dwelling                      100.00% =            1,064.85


     NEXT_LEVEL_MINISTRIE                                                    5/28/2020       Page: 33
34
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 40 of 50 PageID 40

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764

     Subtotal of Areas                                                     228,977.73    100.00%
                Coverage: Dwelling                       98.48% =          225,496.45
                Coverage: Contents                        1.52% =            3,481.28


     Total                                                                 228,977.73    100.00%




     NEXT_LEVEL_MINISTRIE                                                    5/28/2020       Page: 34
35
            Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 41 of 50 PageID 41

                  Bulldog Adjusters
                  6950 Cypress Rd Suit 300
                  Plantation, FL 33317
                  (877) 737-7764

                                                 Recap by Category

      O&P Items                                                              Total            %
      ACOUSTICAL TREATMENTS                                                 3,453.58       1.22%
         Coverage: Dwelling                  @     100.00% =                3,453.58
      APPLIANCES                                                              485.44       0.17%
         Coverage: Dwelling                  @     100.00% =                  485.44
      CABINETRY                                                             6,998.59       2.47%
         Coverage: Dwelling                  @     100.00% =                6,998.59
      CLEANING                                                              2,201.91       0.78%
         Coverage: Dwelling                  @     100.00% =                2,201.91
      CONTENT MANIPULATION                                                  1,513.09       0.53%
         Coverage: Contents                  @     100.00% =                1,513.09
      CONT: PACKING,HANDLNG,STORAGE                                         1,968.19       0.70%
         Coverage: Contents                  @     100.00% =                1,968.19
      GENERAL DEMOLITION                                                   18,759.98       6.63%
         Coverage: Dwelling                  @     100.00% =               18,759.98
      DOORS                                                                   750.77       0.27%
         Coverage: Dwelling                  @     100.00% =                  750.77
      DRYWALL                                                               4,527.70       1.60%
         Coverage: Dwelling                  @     100.00% =                4,527.70
      ELECTRICAL                                                            2,154.11       0.76%
         Coverage: Dwelling                  @     100.00% =                2,154.11
      ELECTRICAL - SPECIAL SYSTEMS                                            141.88       0.05%
         Coverage: Dwelling                  @     100.00% =                  141.88
      FLOOR COVERING - CARPET                                               4,631.03       1.64%
         Coverage: Dwelling                  @     100.00% =                4,631.03
      FLOOR COVERING - RESILIENT                                              363.83       0.13%
         Coverage: Dwelling                  @     100.00% =                  363.83
      FLOOR COVERING - VINYL                                                  708.09       0.25%
         Coverage: Dwelling                  @     100.00% =                  708.09
      FLOOR COVERING - WOOD                                                11,280.82       3.99%
         Coverage: Dwelling                  @     100.00% =               11,280.82
      PERMITS AND FEES                                                      1,000.00       0.35%
         Coverage: Dwelling                  @     100.00% =                1,000.00
      FINISH CARPENTRY / TRIMWORK                                           3,114.21       1.10%
         Coverage: Dwelling                  @     100.00% =                3,114.21
      FINISH HARDWARE                                                          69.11       0.02%
         Coverage: Dwelling                  @     100.00% =                   69.11
      FRAMING & ROUGH CARPENTRY                                             1,176.54       0.42%
         Coverage: Dwelling                  @     100.00% =                1,176.54
      HAZARDOUS MATERIAL REMEDIATION                                          708.53       0.25%
         Coverage: Dwelling                  @     100.00% =                  708.53
      HEAT, VENT & AIR CONDITIONING                                           391.13       0.14%
         Coverage: Dwelling                  @     100.00% =                  391.13
     NEXT_LEVEL_MINISTRIE                                                  5/28/2020       Page: 35
36
              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 42 of 50 PageID 42

                     Bulldog Adjusters
                     6950 Cypress Rd Suit 300
                     Plantation, FL 33317
                     (877) 737-7764


      O&P Items                                                                Total             %
      INSULATION                                                             10,088.99       3.57%
         Coverage: Dwelling                     @   100.00% =                10,088.99
      LABOR ONLY                                                              5,898.40       2.08%
         Coverage: Dwelling                     @   100.00% =                 5,898.40
      LIGHT FIXTURES                                                          2,584.89       0.91%
         Coverage: Dwelling                     @   100.00% =                 2,584.89
      PLUMBING                                                                1,505.03       0.53%
         Coverage: Dwelling                     @   100.00% =                 1,505.03
      PAINTING                                                               35,724.92       12.63%
         Coverage: Dwelling                     @   100.00% =                35,724.92
      ROOFING                                                                99,474.04       35.15%
         Coverage: Dwelling                     @   100.00% =                99,474.04
      SOFFIT, FASCIA, & GUTTER                                                3,119.97       1.10%
         Coverage: Dwelling                     @   100.00% =                 3,119.97
      TOILET & BATH ACCESSORIES                                                 203.21       0.07%
         Coverage: Dwelling                     @   100.00% =                   203.21
      TILE                                                                    1,476.53       0.52%
         Coverage: Dwelling                     @   100.00% =                 1,476.53
      TEMPORARY REPAIRS                                                         583.18       0.21%
         Coverage: Dwelling                     @   100.00% =                   583.18
      WINDOW TREATMENT                                                          653.69       0.23%
         Coverage: Dwelling                     @   100.00% =                   653.69
      WATER EXTRACTION & REMEDIATION                                          1,266.35       0.45%
         Coverage: Dwelling                     @   100.00% =                 1,266.35
      O&P Items Subtotal                                                    228,977.73       80.92%
      Material Sales Tax                                                      4,861.01        1.72%
          Coverage: Dwelling                    @   98.62% =                  4,793.88
          Coverage: Contents                    @    1.38% =                     67.13
      Storage Rental Tax                                                         19.61       0.01%
          Coverage: Contents                    @   100.00% =                    19.61
      Overhead                                                               23,386.02       8.26%
          Coverage: Dwelling                    @   98.47% =                 23,029.20
          Coverage: Contents                    @    1.53% =                    356.82
      Profit                                                                 25,724.95       9.09%
          Coverage: Dwelling                    @   98.47% =                 25,332.44
          Coverage: Contents                    @    1.53% =                    392.51

      Total                                                                 282,969.32   100.00%




     NEXT_LEVEL_MINISTRIE                                                    5/28/2020        Page: 36
37
            Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 43 of 50 PageID 43

                   Bulldog Adjusters
                   6950 Cypress Rd Suit 300
                   Plantation, FL 33317
                   (877) 737-7764




      1      roof.JPG                         Date Taken: 5/28/2020   Taken By: Imported Images




     NEXT_LEVEL_MINISTRIE                                                               5/28/2020   Page: 37
38
            Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 44 of 50 PageID 44

                   Bulldog Adjusters
                   6950 Cypress Rd Suit 300
                   Plantation, FL 33317
                   (877) 737-7764




      2      IMG_6521.jpg                     Date Taken: 5/28/2020
             Ceiling damages




     NEXT_LEVEL_MINISTRIE                                                  5/28/2020       Page: 38
39
            Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 45 of 50 PageID 45

                   Bulldog Adjusters
                   6950 Cypress Rd Suit 300
                   Plantation, FL 33317
                   (877) 737-7764




      3      IMG_6575.jpg                        Date Taken: 5/28/2020
             Significant damages in some locations




     NEXT_LEVEL_MINISTRIE                                                  5/28/2020       Page: 39
40
            Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 46 of 50 PageID 46

                   Bulldog Adjusters
                   6950 Cypress Rd Suit 300
                   Plantation, FL 33317
                   (877) 737-7764




      4      IMG_6670.jpg                     Date Taken: 5/28/2020
             More ceiling damages




     NEXT_LEVEL_MINISTRIE                                                  5/28/2020       Page: 40
41

     Residence                       Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 47 of 50 PageID 47




                                             18' 6"                                       12' 10"                  11' 1"               20' 11"                         16' 11"              9' 9"                    14'
                                             17' 10"                                       12' 2"                  10' 5"                20' 3"                         16' 3"               9' 1"                   13' 4"




                                                                                                                                                                                   3' 1"
                                                                                                                                                                                   3' 9"
                                                                                                                                                                     Hallway   1




                                                                                                                                                                                                     6' 9"
                                                                                                                                                                                                             7' 5"
                                                                                                                                                                                           Bathroom




                                                                       11' 9"
                                                                                12' 5"




                                                                                                     12' 1"
                                                                                                     12' 9"
                         Entry / Formal Dining




                                                                                                                            13' 8"
                                                                                         Kitchen          Kitchen / Dining




                                                                                                                             13'




                                                                                                                                                                                                                                    15' 8"
                                                                                                                                                                                                                Master Bedroom




                                                                                                                                                                                                                              15'
                                                                                                                                                   18' 5"
                                                                                                                                                            19' 1"
                                                                                                                                     Family Room



                                    11' 3"
                                    10' 7"
                                                 5' 11"
                                                          6' 7"

                        Master Bathroom
                                        15' 7"
                                        14' 11"
                                                                  13' 4"




                               Bedroom 1
                                                                   14'




                          3' 10"
                           3' 2"
                             8' 4"




                  Bedroom 1 Closet (1)
                               9'




                                                                   32' 2"
                                                                   31' 6"
                                                                                                          25' 8"




                                                          Bonus Room
                                                                                                    25'




                            5' 7"
                           4' 11"
                                    10' 7"
                                    11' 3"




                       Bathroom 2




                                                                                                                                                                                                                                             Residence
      NEXT_LEVEL_MINISTRIE                                                                                                                                                                                                    5/28/2020          Page: 41
42

     Education Wing             Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 48 of 50 PageID 48




                       19' 9"              10' 3"                       13' 8"                           19' 9"                         33' 9"
                       19' 1"               9' 7"                        13'                             19' 1"                         33' 1"




                                                    5' 9"
                                                            6' 5"
                                  Nursery Entry / Hallway




                                                                                   9' 11"
                                                                                            10' 7"
                                                                    Storage Room




                                                                                                                          14' 8"
                      Nursery                                                                        Classroom #2




                                                                                                                    14'




                                                                                                                                                               27' 7"
                                                                                                                                                                        28' 3"
                                                                                                                                   Main Classroom




                                                                                                                                                      Education Wing
      NEXT_LEVEL_MINISTRIE                                                                                                                       5/28/2020     Page: 42
43

     Roof Level              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 49 of 50 PageID 49




                                                             19' 10"                26'
                                                             18' 10"               24' 8"




                                                                                                   25' 9"
                                                                                             1' 4" 25' 9"
                                                                                            6' 5"
                                                                                            6' 1"

                                                                                       0'




                                                                                                              26' 11"
                                                                2 F2 (B)
                                                             Roof1       (1)




                                                                         83' 10"
                                                   83' 10"
                                                   83' 10"
                                               ShingleF3Roof
                                                         (A) (Residential)
                                                               25
                                                                  ' 1F1 (A)
                                                                     "

                                                                                                  6' 7"




                                                                                                    31' 2"
                                                                                   F4 (B)


                                                             19' 10" 43' 6"
                                                             18' 10"




                                                                                                                                            90' 1"
                                                                                                                                            90' 1"




                                                                                                                                                                             76' 8"
                                                                                                                        Metal Roof (Auditorium)
                                                                                                                                            F7




                                                                                                                  36' 9"




                                                                                                                                                     1'
                                                                                                             1' 5"
                                                                                                             1' 4"
                                                                                                              6' 1"                                                 36' 9"
                                                              107' 9"




                                                Shingle Roof
                                                         F5 (A)(Education
                                                                  F6 (B)  Wing)                                71'




                                                                                                                                                          116' 9"
                                                                                                             Shingle Roof (Church)
                                                                                                                            F9            F8

                                                                                       25'
                                                                                     23' 8"
                                                                         25'
                                                                        23' 8" 48' 9" 26' 5"
                                                                                       25'




                                                                                                                                    13' 5"
                                                                                                                             Roof5 (1)
                                                                                                                           17' 7"              18'
                                                                                                                                            17' 1"
                                                                                                                           16' 9"
                                                                                                                            24' 11"47' 3"24' 11"
                                                                                                                             23' 8"        23' 8"




                                                                                                                                                                                                  Roof Level
      NEXT_LEVEL_MINISTRIE                                                                                                                                                            5/28/2020        Page: 43
44

     Auditorium              Case 8:20-cv-02634-CEH-JSS Document 1 Filed 11/11/20 Page 50 of 50 PageID 50




                                                                  84'                                                    14' 4"
                                                                 83' 4"                                                  13' 8"




                                                                                                                                  18' 6"
                                                                                                                                           19' 2"
                                                                                                                      Kitchen
     IMG_6521.jpg




       IMG_6575.jpg




                                                                                                   69' 1"
                                                                                                            69' 9"
                                                              Auditorium

        IMG_6670.jpg




                                     9'
                                    8' 4"
                                            12' 11"
                                             13' 7"




                               Utility Closet




                                                                                                                                  Auditorium
      NEXT_LEVEL_MINISTRIE                                                                                           5/28/2020                      Page: 44
